Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 1 of 74




                        EXHIBIT 1
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 2 of 74




        Neutral Citation Number: [20:)fij EWHC 3234 (Pam)

                                                                                Case No: FD:l3Dn5340
        IN TUI'] HICyH COURT OF.UJOTICE
        FA MILY DIVISION

                                                                               Roval Courts of ,'ftislico
                                                                          Strand Landon. WC2A2LL

                                                                                      Date; 15/12/2016

                                                   Before:

                                      MR JUSTICE HADDON-CAVB

                                                  Between;

                                       TATIANA AKIIMEDOVA                                   Applicant
                                               - and -
                                       FARKHAD AKHMEDOV                                      Respondent
                                         WOODBLADE LTD                                2wl Respondent
                                       COTOR INVESTMENT SA                            'I1'11 Respondent




         Mv Nigel Dyer QC, Mr Dakis Hagen and Mr Henry Clayton of Counsel (instructed by
                              Payne Hicks Beach) for the Applicant
                        The Respondents were not present or represented

                  Hearing dates: 29 and 30 November 20Id, 2,5, and 15 December 2016



     I direct that pursuant to CPR PD 39A. para 6,1 no official shorthand no to shall be lalcen of this
        Judgment and that copies of this version as handed down may be treated as authentic.




                                   MR JUSTICE HApDON-CAVE

    This judgment was delivered in private, Tire judge has given leave for this version of the
    judgment to be published on condition that (irrespective of what is contained in the judgment)
    in any published version of the judgment the anonymity of the children and members of their
    family must be strictly preserved, All persons, including representatives of the media, must
    ensure that this condition is strictly complied with, Failure to do so will be a contempt of
    court,
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 3 of 74



          ■'        MB.inSHrRrMi)nf)w.rAVB                                                  Aklimcilova v A3;nic(Jov imd or5
                    dtiiiifljauLW'.mtui


               Mr Justice Hnddon-Cavc:

               INTRODUCTION

               1,        The Applicant, Mrs Taliana Aldunedovn (“W'1), applies for financial orders ancillary to
                         her divorce from the Respondent, Mr Favkhad Akbmedov (“H").

               2,       The 2'"1 Respondent (“Woodbhulc”) is a Cypriot registered company and the trustee of a
                        Bermudian trust, the Akhmedov 2013 Discretionary Trust (“the Trust”)- H is the soJe
                        director of Woodblade. The 3"' Respondent, Color Investment SA, (“Cotor”) is a
                        Panamanian company which H contends is within the Trust. Cotor is said to hold the
                        bulk of the wealth in this case, Woodblade and Color were joined to these proceedings
                        by order of Mr Justice Moor on 2511' October 2016.

           3,           W’s divorce petition was issued on 24ni October 2013, II initially sought a stay of W’s
                       divorce proceedings on forum non conveniens grounds, in favour of a divorce petition
                       that lie had issued in Moscow in February 2014, Subsequently, H withdrew his
                       application for a stay and by letter from his solicitors, Sears Tooth, dated IS11' June
                       2015, submitted to the jurisdiction, W’s petition has since proceeded as an uncontested
                       suit. A Decree Nisi was granted on 2”11 December 2015.


          Respondents' non-appearance at the trial

          4,          A trial of tin's matter commenced before me in the Queen’s Building at the Royal Courts
                      of Justice on 2811' November 2016. None of the Respondents appeared or were
                      represented at any stage during the trial. In particular, H failed to appear al the trial in
                      person in breach of orders made by the Court on 27lh November 2015, lllh April 2015
                      and 2511* October 2016 (and a promise by Leading Counsel at the Pre-Trial Review
                      hearing on the latter date).

      5,              On IS11' November 2016, H’s long-standing .matrimonial solicitors, Scars Tooth, wrote
                     to W’s solicitors, Payne Hicks Beach (“PUB”), informing them Ihal they bad come, off
                     the record, On 21s1 November 2016, PHB, wrote to Sears Tooth inquiring whether H
                     intended to play any part in the trial but received no reply. H lias never, in fact,
                     appeared in person at any hearing during these matrimonial proceedings, H was
                     ordered to attend the Financial Dispute Resolution hearing on ll'1' April 2015, but
                    shortly before the hearing, informed the Court that he had lost bis passport containing
                    his English visa. He attended by video-link from his yacht, MjY Luna, from the
                    Caribbean.

     6.             Woodblade and Cotor have played no part in the trial and have at no stage
                    acknowledged or responded to the proceeding or the case made against them by W.

     7.             I am satisfied that service of these proceedings and no lice of the trial was properly
                    effected on H, Woodblade and Color (see further below),
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 4 of 74



               MK .TrJiSltOp jTADDQN^AVR             .                                    Akhmcdow v Akmctbv find ors
               AiumeiLMiuiisui


              Breach of orders

             8,     H is pjroscntly in breach of numerous Court orders, In particular, H has failed to comply
                    with the following Orders of the Court:

                    (.1)    Holman J's Orders made on 1811' May 20116 ordering H: (i) to provide documents
                           and reports in his possession concerning the historic value of Northgas, and any
                           written offers to buy the business; (ii) to allow the jointly instructed valuer,
                           Savills, access to the properties in Russia; (iii) to provide his open settlement
                           offer; (iv) to comply with the orders compelling his personal attendance for the
                           duration of the trial.

                   (2)     Moor J’s Order made at the Pre-Trial Review (“PTR") on 251'1 October 2016: (i) to
                           provide a written reply to W’s trust Case (paragraph 8); (ii) to provide up-dating
                           disclosure (paragraph 10); (iii) to pay the cost of the chattels valuation (paragraph
                           13); (iv) to pay the costs order (paragraph 21); and (v) to comply with previous
                           orders compelling' his (and W’s) personal attendance for the duration of tire trial
                           (paragraph 18).

         IV's representation

         9, W has been represented throughout Ihe trial by Mr Dyer QC, Mr Hagen and Mr Clayton
             of Counsel, for whose assistance I am grateful. Counsel are instructed by W’s
             solicitors, Tire Baroness Shacldeton and Mr Ian Connell of PHB,

        BACKGROUND

      ■ 10.       H was born on 1511' September 1955 in Azerbaijan, which was then part of the Soviet
                  Union (and is now aged 61). W was born on 261’ July 1972 in Hungary and grew up in
                  Rnssin (and is now aged 44),

        11,       W and H met in 1.989 when she sludying in Moscow, W was aged 17 at the time and H
                  was aged 34, H had been married twice before, H and W married on 29lh July 1993 in
                  Moscow when W was pregnan t with her elder son, Temur.

       12,     In 1993, H and W moved to London, They lived in Hampstead at 3 Elm Walk, which H
               .had purchased. Temur was bom in London in September 1993, In 1994, H bought a
               holiday property in Franco, Villa le Collage at St Jean Cap Fcrrat. In June 1996, their
               younger son, Edgar, was born in Monaco, In September 1996, H purchased Somerton
               House at St George’s Hill in Surrey and the family moved there.

       13.     H worked in London as an oil and gas trader and began to travel, a great deal. H became
               very successful in pursuing business interests in the gas sector in Russia through a
               Russian company called ZAO Northgns ('‘Northgas”), Tn November 2012, H sold his
               shares in Northgas for 08,1:1.375 billion.

      14.     W has been a housewife and mother throughout the marriage, W was a ’hands-on’
              mother who cared for and brought up the boys herself in Surrey, without the assistance
              of a. nanny, W also helped to cave for H's child from his first marriage, Anna, who
              came over to live and go to school in England, The boys were educated in various
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 5 of 74




            MR.TUSTICBHADDON-CAVM                                                  AhluneilflVA v Akrncdov nnd uis
            Attwnvort .Tuflftment.


                 private day schools in Surrey. Their secondary education was at Crnnleigh School,
                 where liir-y were day-boys. They went to university in London. Temur (now aged 23)
                 and Bdgar (now aged 20) iire botli British citizens. The boys have visited Russia but
                 have never lived there, In 20:13, H bought Temur ami Edgar fiats in London at the One
                 Hyde Park development costing £29 million and £7,2 million respectively,

        15,     W still lives in the former matrimonial home, Somerlon House. It was transferred by II
                into her sole name in 2013. She was granted Indefinite Leave to Remain in the UK in
                1994 and became a British citizen on 271'1 October 2000, H also has Indefinite Leave to
                Remain in the UK,

       16.      I set out my detailed findings of fact below.

       W's case.

       17',    W contends that the total net marital wealth in this case is just over £1 billion, t,e,
               £1,092,334,626 to be precise (see the attached. Schedule of Assets). W contends (hat
               the entire wealth in this case is matrimonial in character, that is to say that this wealth
               was acquired and built up during the long marriage by the parties’ equal contributions
               to the welfare of the family, and which should be subject to the sharing principle (see
               further below).

      Respondent's case

      18,      The non-appearance of H and the 2"1' ami 3"1 Respondent at the trial has meant that the
               Court has not had the benefit of hearing any evidence or submissions from them. The
               reason for H's sudden decision, two weeks before lire trial, no longer to contest the
               proceedings is unclear, It may bo that, following Moor J’s order on 2511' October 2016
               joining Woodbladc and Cotor and requiring disclosure, H felt that be had no real answer
               to W’s claim,

      19,      The Court has studied the documents and witness statements previously lodged by H,
               The Court has also had the assistance of Mr Dyer QC, Mr Hagen and Mr Clayton in
               identifying points which H, Woodbladc and Cotor might have made if they had
               appeared at the trial. There would appear to be five principal contentions which might
               be made, in particular by H, in defence of W’s claim, First, that H was wealthy before
               the parties married in 1993, Second, that H made a special contribution to the creation
              of the wealth through his work with Northgas, Third, that the marriage broke down in
              1999 or 2004, le. well before he sold the Northgas shares. Fourth, that the value of the
              assets tit that time was far below that asserted by W and, in particular, the Northgas
              shaves were unsaleable or worthless. Fifth, that, in any event, the majority of assets
              were held in trusts of which H is a mere discretionary beneficiary.
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 6 of 74




              MK.msrrcE kaddon-cavis                                                 AklimcJov.i v Alcmcdov nnrfors
              Apm'oved JiitlgmcHl


             ISSUES

             20,   The issues in the case and the structure of this judgment can be summarised as follows:

                         THE LAW

                        DEPARTURE POINTS:
                        (1) Wits there yro-maritnl wealth?
                        (2) When did the parties separate?
                        (3) Did H make n special or stellar contribution?

                        COMPUTATION OF THE MARITAL ASSETS:
                        (4) What is flic value of the available assets?
                        (5) WJint are the trust issues?. .

                        DISTRIBUTION:
                        (6)   What is a fair division of the marital assets?

                       ANCILLARY MATTERS:
                       (7) Service
                       (8) Lugano Convention

                       CONCLUSION AND ORDER



       THE LAW

       21.     I direct myself in relation to Ihc relevant law as regards financial remedy claims which I
               summarise below,

       22,     The power to make ancillary financial orders in a divorce is slatutory and is contained
               in sections 23-25 of the Matrimonial Causes Act 1973 (“MCA 1973”),                  For
               convenience, I set out the key provisions;

                         "23. Financial provision orders in connection with divorce proceedings, etc.

                         (1) On granting a decree of divorce, a decree ofnullity ofmarriage or a
                        decree ofjudicial separation or at any time thereafter (whether, in the case of
                        a decree of divorce or of nullity of marriage, before or after the decree is
                        made absolute), the court may make any one or more of the following orders,
                        that is to say-

                        fa) an order that either party to the marriage shall make to the other such
                        periodicalpayments, for such term, as may be specified in the order;

                        (b) an order that either party to the marriage shall secure to the other to the
                        satisfaction of the court such periodicalpayments, for such term, as may be so
                        specified;

                       (c) an order that eitherparly to the marriage shall pay to the other such lump
                       sum or sums as may be so specified;
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 7 of 74




        '• MIM l J.STf CR H ADDO^CA V E                                             Akhmcdova v AkinaiovriDdors
           Aiwovcii .Tndirmctit


                          (d) an order that a party to the marriage shall make to such person as may be
                          specified In the orderfor the benefit of a child ofthe family, or to such a child,
                          such periodical payments, for such term, as may be so specified;

                           (e) an order that a party to the marriage shall secure to such person as may
                          be so specified for the, benefit of such a child, or to such a child, to the
                          satisfaction of the court, such periodicalpayments, for such term, as may be
                          so specified;

                         (f) an order that a parly to the marriage shall pay to such person as may be so
                         specified for the benefit ofsuch a child, or to such a child, such lump sum as
                         may be so specified;

                         subject, however, in the case of an order under paragraph (d), (e) or (f)
                         above, to the restrictions imposed by section 29(1) and (3) below on the
                         making offinancial provision orders in favour of children who have attained
                         the age of eighteen,"

                         “24. Property adjustment, orders in connection with divorce proceedings, etc.

                         (1) On granting a decree of divorce, a decree of nullity of marriage or a
                        decree ofjudicial separation or at any lime thereafter (whether, in the case of
                        a decree ofdivorce or ofnullity of marriage, before or after the decree is
                        made absolute), the court may make any one or more of the following orders,
                        (hat Is to say—

                        (a) an order tha t a party to the marriage shall transfer to the other party, to
                       any child of thefamily or to such person as may be specified in the orderfor
                       the benefit, ofsuch a child such property as may be so specified, being
                       property to which the first-mentioned parly is entitled, either in possession or
                       reversion;

                       (b) an order that a settlement of such property as may be so specified, being
                      property to which a party to the marriage is so entitled, be made to Hut
                      satisfaction of the courtfor the benefit of the otherparty to the marriage and
                      of the children of the family or either or any of (hem;

                      (c) an order varying for the benefit of the parties to the marriage and of the
                      children of the family or either or any of them any ante-nuptial or post-nuptial
                     settlement (Including such a settlement made by will or codicil) made on the
                     parties to the marriage,other than one in the form of a pension arrangement
                     (within the. meaning ofsection 25D below);

                     (d) an order extinguishing or reducing the interest of either of the parlies to
                    the marriage, under any such settlement, other than one in the form of a
                    pension arrangement (within the meaning of section 25D below);

                     subject, however, in the case ofan order under paragraph (a) above, to the
                     restrictions imposed by section 29(1) mid (3) below on the making of orders
                    for a transfer ofproperty in favour of children who have attained the age of
                    eighteen.
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 8 of 74




             Mil .HISTfCK HAlfflON.rAVE                                              AMmeriovA v Abncdov mtd^i
             Ai^iravcrl .Tndenient


                            (2) The court may make an order under subsection (l)(c) above
                            notwithstanding that there are no children of the family,

                            (3) Without prejudice to the power to give a direction under section 30 below
                           for the settlement ofan instrument by conveyancing counsel) where an order
                           is made wider lids section on or after granting a decree of divorce or nullity
                           of marriage, neither the order nor any settlement made in pursuance of the
                           order shall take effect unless the decree has been made absolute."

                          “25. Matters to which court is to have regard in deciding how to exercise its
                          powers under ss, 23,24 and 24A,

                           (1) It shall be the duty of the court in deciding whether to exercise its powers
                          under section 23,24,24A or 24B above and, ifso, in what manner, to have
                          regard to all the circumstances of the case, first consideration being given to
                          the welfare white a minor of any child of the family who has not attained the
                          age of eighteen.

                          (2) As regards Hie exercise of (he powers of the court under section 23(l)(a),
                          (b) or (c), 24,24A or 24Babove in relation to a parly to the marriage, the
                          court shall In particular have regard t o the following matters—

                          (a) the income, earning capacity, properly and other financial resources
                          which each of theparties to the'marriage has or is likely to have in the
                         foreseeable ftilure, including in the case of earning capacity any increase in
                         that capacity which it would in the opinion of the court be reasonable to
                         expect a party to the marriage to take steps to acquire;

                        (b) the financial needs, obligations and responsibilities which each of the
                        parlies to the marriage has or is likely to have in the foreseeable future;

                        (c) the standard ofliving enjoyed by the family before the breakdown of the
                      ' marriage;

                        (d) the age ofeach parly to the marriage and the duration of the marriage;

                        (e) any physical or mental disability of either of the parties to the marriage;

                        (f) the contributions which each of the parlies has made or is likely in the
                       foreseeable future to malce to the welfare of thefamily, including any
                       contribution by looking after the home or caving for the family;

                       (g) the conduct of each of the parties, if that conduct is such that it would in
                       the opinion ofthe court be mequitable to disregard it;

                       (h) in the case ofproceedings for divorce or nullity ofmarriage, the value to
                       each of the parties to the marriage of any benefit.. which, by reason of the
                       dissolution or annulment of the marriage, that party will lose the chance of
                       acquiring.”

      23.   In exercising its wide discretionary powers, the Court must hove regard to all the
             circumstances of the case as well as certain particular matters, In addition to giving
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 9 of 74




       . • Ml^fUVna?JIAM)ON-CAVK                                                         Akluncdova v Akmcdov and ors
              Anpi'ovcd .Tudeaion


                   first consideration to any minor child of (he family wlio has not attained the ago of 18,
                   the Court must have regard in particular to: (i) the parties’ resources, (ii) the parlies’
                   needs, (iii) standard of living enjoyed by the ftmily before the breakdown of the
                  marriage, (iv) the age of each party and duration of the marriage, (v) disabilities, (vi)
                  contributions which each of the parties has made or is likely in. the foreseeable future'to
                  make lo the welfare of the family, including any contribution by looking after the home
                  or caring for (lie family, (vii) conduct of each of the parties, if that conduct is such that
                  it would in the opinion of (he court be inequitable to disregard it, and (viii) benefits lost
                  by reason of dissolution of the marriage, e.g. pension rights, death-in-service, insurance
                  cover,

        24. In practice, there are two stages to the analysis: (a) Computation, i,e, assessing the
             available resources (by reference to a Schedule of Assets); and (b) Distribution, i.e,
             determining each parly’s share, and the form the orders will take (e.g. lump sum and/or
             property transfer).


       Compulation - General principles

       ‘25,     A computation of a party's resources includes not only assets beneficially owned by the
                party, but assets which lie or she is likely to receive from a third party (<?,g, a hnstce) if
                he or she asked for them. Tims, the legal question is: if a discretionary beneficiary
                were to request the trustee to advance the whole or part of Hie capital lo him, would the
                trustee would be likely to do so now or in the foreseeable future? (known as “the
                Chtiman test’’) (see Chaman v Clumnm [2006] 1 WLR ".(053 at [12]),

      26. The question is not one of control of resources: it is one of access to them. As Lcwisoii
           J explained in Mwtev o Whaley [2011] BWCA Civ 6.17 at [113]:

                             “...[AJ discretionary beneficiary has no proprietary interest in thefund,
                             But under s 25 of the 1973 Act the court looks at resources; notjust at
                             ownership, Thus whether a beneficiary under a discretionary trust has a
                            proprietary interest is not relevant. The resource must be one that is
                             ‘likely' to be available. This is the origin ofthe likelihood test, No judge
                            can make a positive finding about the future,: the. best that can be done is
                            to assess the likelihood, Wmt is relevant is the likelihood of the trust jimds
                           or part of it being made available to him, either by income or capital
                           distributions. If the husband were to ask the trustees lo advance him
                           capital, would the trustees be likely to do sot Chaman v Chaman [2005]
                           BWCA. Civ 1606, [2006j 2 FIR 122; A vA [2001] EWHC 99 (Fam),
                           [2007] 2 F.LR 467? The question is not one of control of resources: it is
                           one of access to them,'’

     Distribution - General principles

     27, The general principles applicable to distribution can lie summarised as follows (in the
         light of White v, White [2000] 2 FLR 981, Miller v. Millar, Mclarlane v. Mcfarlane
         [2000] 1 ELR and Channan v Chaman (No. 4) [2007] 2 FLR 1246):
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 10 of 74



            mk   .rusrrcB irADPQN.CAvrc                                                   Akhmcdtwt v Akmcriov nnrl.ors
            Anmovod .Tudfinionl


                   (1)      In deciding how Ihe assets should be distributed, the court’s overall objective is
                            "fairness" (per Lord Nicholls in While at [983]),

                   (2)     The concept of "fairness" is not to be applied in mi overly subjective way, but
                           must be checked against ‘the yardstick of equality’: "As a general guide, equality
                           should he departed from only if, and to (he extent that, there is good reason for
                           doing so” (per Lord Nicholls in White at [989]; and sec In Charman (Ho 4) at
                           [65]).


                 (3)      There is no place for discrimination between husband and wife and their
                          respective roles: “If, in their different spheres, each contributed equally to ihe
                          family, then in principle it matters not which of them earned the money and built
                           tip the assets" (per lord Nicholls in White at [989]),

                 (4)      The rationale for the equal sharing is not largesse but logic: "Each party to a
                          marriage is entitled-to a fair share of the available property" (per Lord Nicholls
                          in Miller,' McFatiane at [9]),

               (5)       In conducting its enquiry into the parties’ assets, the Court will consider whether
                         the assets represent matrimonial property, or non-matrimonia] property (4a (lie
                         product of the parties’ common endeavour during the marriage or from sources
                         externa] to the marriage),.

              (6)        The principle of sharing applies to all the parties’ property, but, to (he extent that
                         Iheir property is non-matrunonial, "there is likely to be better reason for
                         departurefrom the principle ofequality" (see In Charman (No 4) at [66]).

              (7)        The circmmsiaiices in which (he Court may depart from the principle of equal
                         50:50 sharing may include the following (known as 'departure points’): (a) where
                         assets pre-date the parties’ marriage (i,e. there is non-raatrimonial property); (b)
                         the receipt of inherited property, or gifts from.sources external to Hie marriage (he,
                         non-niiitrimonial property), In both cases which are not ’mixed and mingled’ with
                       matrimonial property; (c) special or 'stellar' contributions during the marriage; (d)
                       post-separation accrual of assets; and (e) post-separalion contribution which is
                       unmatched by the other spouse,

             (8)     The date to which the marital acquest (i,e, Ihe property built up during the
                     marriage) is measured is usually the data of separation, although there will he
                     circumstances in which post-separation accrual will be treated as matrimonial
                     property (e.g. passive growth on a matrimonial asset) (per Lord Mancc in
                     Miller;McFarlane. at [174]),

      28,   The threshold for relevant "conduct" in s,25(2)(g) is very high (see Lord Nicolls and
            Lady Hale in Miller at [59]-[65]). Adultery is immaterial to the amount of financial
            provision that is ordered and does not comprise “conduct which it would be Inequitable
            to disregard" within the meaning of s,25(2)(g), As Coleridge J warned in G v, G
            (FinancialProvision: equal division) [2002] 2 FLR 1143;
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 11 of 74




             , MR,{USTICRITAD DON- CAVE                                              AMmWovft v Afcrtcdi>v and ors



                            “... [TJhiparties are not assisled to achieve compromise when they are
                            encouraged by the law to indulge in a detailed and lengthy retrospective
                            involving a general rummage through the attic of their marriage to discover
                            relics from the pa,si to enhance their role or diminish Iheir spouse's, ”

            29.   There can be difficulties with identifying how much of an asset is matrimonial mid non-
                  matrimonial, Passive growth does not change lhe character of the property, hut growth
                  as a result of activity during'I lie marriage may do so. Issues may arise as to whether
                  post-separation accrual could be described as 'a continuum’ or ‘now ventures’ (per
                  Roberts J in Cooper-Holm v. Cooper Holm [2015] 1 FIJI 745; and see JL v SL at [42])
                  (And see further below).

            Special or 'stellar' contribution

            30.   Special or ‘stellar* coniribution is a very narrow concept (and may not survive the
                  appeal in Gray v Work [20.15] EWHC 834 due to be heard in February 2017). In Gray
                  Wor/c Holman ,F usefully dislilied the following principles front Ml/er and Charman:

                           "(i) The chm'actenstics or circumstances which would result in a departure
                          from equality have to be of a wholly exceptional nature such that, it would
                          very obviously be inconsistent with the objective of achieving fairness for
                          them to be ignored:per Bodey J in Lambert but. quoted with obvious
                          approbation byLordNkholts ofBirkenhead in Miller al paragraph 68.

                          (ii) Exceptmal earnings are to be regarded as a factor pointing away from
                          equality ofdivision when, but only when, it would be inequitable to proceed
                          otherwise (LordNicholls ofBirkenhead in Miller at paragraph 68),

                          (Hi) Only if there is such a disparity in their respective contributions to the
                         welfare of the family that it would be inequitable to disregard it should this be
                         taken into account In determining their shares (Baroness Hale ofRichmond, ■
                         in Miller al paragraph 146).

                         (iv) H is extremely important to avoid discrimination against the home-maker
                         (the Court ofAppeal in Charman atparagraphs 79 and 80),

                         (v)A special contribution requires a contribution by one unmatched by the
                         other (the Court ofAppeal in Charman at paragraph 79),

                         (vl) The amount of the wealth alone may be so extraordinary as to make it
                        easy for the party who generated it to claim an exceptional and individual
                        quality which deserves special treatment, Often, however, he or she. will need
                        independently to establish such a quality, whether by genius in business or
                        some other field (the Court ofAppeal in Charman al paragraph 80). A
                        windfall is not enough.

                        (vii) There is no identified thresholdfor such a claim to succeed (the Court of
                        Appeal in Charman at paragraph 88)."

      31.    Sir Mark Potter P observed in Charman Nod at [90]) that fair allowance lor special
             contribution within the sharing principle would be "most unlikely to give rise to
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 12 of 74



               MR.TUSTICE )IA.DDON»CAVR                                             AMimcdovii v AknKdov and w?
               AiwrovefTJurfgment


                   percentages of division of nmlnmoiml properly further from equality than 66.6%-
                   33.3%“. .

          32. There have been only Ubree reported cases in v/liich a party has succeeded in arguing
               special contribution: Sorrell v. Sorrell [2005] ftWHC 1717, Chuman v Charmtm
               [2005] EWCA Civ 1606 (where it was conceded), and Cooper-Holm v. Cooper Holm.
               [2015] 1 FLR 745, In Cooper-Holm, the wife received an award of US$530 million
              from the available assets of just under US$1,5 billion, The husband had generated $6
              billion through iris business during the marriage (of which $4,51)11 had be placed in a
              charitable trust). Tire post separation accrual was $550 million (see [300]). That sum
              represented approximately 36% of the global resources and converted to a sterling sum
              of c, £330 million. The departure from equality in the husband's favour was justified by
              the compounding factors of the post-separation accrual of assets and Ms special or
              ‘stcllar’contvibntion,

         Needs

         33,      "Needs'' is a flexible concept, As Lord Nicholls said in White at [993]:

                          “In assessing financial needs, a court will have regard to a person‘s age,
                          health and accustomed standard of living. The court may also have regard to
                          the available pool ofresources".

         34.     In appropriate cases, "needs" should be ‘generously interpreted’ {per Baroness Hale in
                 Miller: McFarlane at [144]),


        Inferences

        35. The Court may draw appropriate inferences from silence. As Lord Sumption observed
            inPresl v. Petrodel Resources Ltd [2013] 2 FLR 732 at [45]:

                         "...fJJudges exercising family jurisdiction are entitled to draw on their
                         experience and to take notice of the Inherent probabilities when deckling what
                         an uncommunicative husband is lilcely to be concealing."


                                                  ANALYSIS

       DEPARTURE POINTS:

       (1) WAS THERE PILE-MARITAL WEALTH?

       36. H asserts ho was wealthy before his marriage to W in 1993. TPs bare assertion lias,
               however, not been supported either by any schedule of the value of his pre-marital
               assets or any documentary or independent evidence, The only figure H has provided is
               that in 1993 he paid £700,000 for (ho first matrimonial home in Hampstead, However,
               even if this is correct (and assuming no mortgage), the matrimonial home occupies a
               unique position and would he subsumed info this long marriage (c.f. Lord Nicholls in
               Miller v. Miller at [24]),




                                                                                                                  15
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 13 of 74




      t »          JUSTICE HAD1)DN«CAVK                                                 Akhmcdovo v Akmctfftv and ors
                     yprt .Tmlfrino-nt


            37. It is axiomatic that if a party is going to assert prc-marital assets, it is incumbent on
                 them to prove the same by clear documentary evidence (per Mostyn I in NvF_ |20r.l.j 2
                FLR 533 at [24]), H has felled to do this and, accordingly, failecl to prove any case on
                pre-marital assets.




            (2)     WHEN DID THE PARTIES' SEPARATE?

            38,    W contends the marriage lasted 20 years and only broke down in October 20:13 (when
                   site issued her divorce petition), and it was only after a failed attempted reconciliation in
                   summer 2014 that the marriage finally ended in into 2014,

        39,        H, on the other hand, contends that the marriage ended in 1999, or at latest, in 2004. H
                   says in his Form E that any sharing claim by W "should be based on wealth generated
                   at the latest up to 2004 but not thereafter", The significance of this issue is that it goes
                   to whether the vast sum realised from the sale of H’s Worthgas shares in November
                   2012 (US$1,375 million) is to be included in the marital assets,

       199912003 hiatus

       40,        The marriage clearly went through a rocky patch between 1999 and 2003. H stales that
                  the marriage broke down in 1999 when he discovered that W was having an affair with
                  a younger man, H was angry and matters were clearly not right between them. W
                  issued a divorce petition in London in 2003, H applied to strike out W’s petition on Ihe
                  grounds that the marriage had already been dissolved by a Russian decree granted la the
                  Moscow court on IS11'August 2000. H produced ‘official’ Russian court documents to
                  this effect However, a search by W’s lawyers of tire official records in the Moscow
                  court revealed that no such divorce proceedings existed, (This was recently confirmed
                  for these proceedings in a Civil Evidence Act notice statement of a Moscow lawyer, Ms
                  Alpatikova Ivanovna, served by W In support of her financial claim. This slalcmeni v/as
                  not challenged by IPs leading counsel at the PTR. on 2S11' October 2016. The inference
                  to be drawn, therefore, is that the 2000 Moscow divorce documents relied upon by H
                  were, at ail material times, forged,)

      41,      Shortly after this unedifymg episode, however, there was a reconciliation between H
               and W, On 4U| July 2006, H’s solicitor Mr Kerman, signed a consent application to
              dismiss W’s petition which recorded "theparties having been reconciled". On fi11’ June
              2008, Munby J dismissed W's petition by consent. District Judge MacGregor observed
              when dealing with tiic recent costs application from the stay proceedings, that H has
              been unable to give any real explanation for this representation to the court by bis
              solicitor, I agree,

     42.     W admitted the affair but explained in her statement that the extra-marital physical
             relationship was not at the expense of her emotional commitment to H and their
             marriage. She said that marriages can survive affairs, and this marriage was one of
             them. She said H himself had had numerous affairs himself during the marriage (and
             had a child by another woman in 20.13). H does not disavow that he and W had a
             sexual relationship between 1999 and 2004, but simply denies that they did so
             thereafter, (He merely stated "After 2004 we never had any intimate relations.,."),
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 14 of 74

                                                                                                                I
                                                                                                                i
                                                                                                                !
            MR.IPSTfCPS irAPDON-OAVK                                              Akhmcdova v Akmcdov mid ors




          20Q'l to 2013

          43,    H’s essential argiiincnt appears to be that between 1999 (or 2004) and 2013 the parties
                 only came together for the sake of their children. However, H has produced no valid
                 documentary evidence to support his case ou da facto separalion, nor any witnesses, nor
                 has he chosen to appear before the court to be cross-examined on this point,

         44.     W gave evidence before me and explained Cite background and history of the marriage.
                 She was a reliable and straightforward witness. I accept her evidence that, following
                 the earlier hiatus, H and W remained married until 2013 in all senses of the word. H
                 travelled a great deal to Sussin| and elsewhere on business and was non-resident in the
                 UK for tax purposes (the Inland Revenue allowance has latterly been 90 days).
                 However, the family base was always Somerlon House and they regularly enjoyed
                family holidays at Villa le Cottage. They slept in the same bed when they were
                 together, had sex, went on holiday regularly together with the boys, and shared a joint
                bank account, H continued to spppoit W financially in exactly the same way as before,
                and to the same degree, They exchanged presents. H continued to be very generous
                with gifts, In 201.3, ibr example, H purchased jewellery for iter worth €400,000, H
                paid all the household bills and running cosls oiSomerton House and Villa le Cottage
                and paid for all thoirluxurious holidays, H provided W with the unrestricted use of two
                of his credit cards, and latterly, the use of his yacht, plane and helicopter,

        45, W has exhibited to her statements and gave evidence regarding numerous photographs
             taken since 2004 which show: (1) W and H together with their .sons; (ii) W and H
             together in various social settings enjoying a normal social life (with figures such as Mr
             Boris Berezovsky); (iii) W and H together in affectionate poses, often on holiday
             together in the South of France; (iv) W and H together at ITs lavish 50til birthday party
             in September 2005 with W giving a speech for him; (v) evidence that ti continued to
             live at Somertan House where he kept an extensive wardrobe of clothes in his
            wardrobes in their bedroom, and van'ons cars; (vi) H in shooting kit; and (vii) H and W
            in an intimate embrace in the Maldives in 2013, This latter photograph, in particular,
            sells the lie to H’s assertion'that the parties only came together for the sake of the
            children.

       46. In addition, W produced documentary evidence, including e-mails with architects and
             contractors, showing that she was actively involved in the renovation of Villa le
             Cottage, and planning their 'dream home’ in Baku in Azerbaijan. An elaborate design
            plan was drawn up for the Baku house in August 2011 entitled “Mr and Mrs Akhmedov
            Baku Residence - Presentation". H accepts that W was involved in the Interior design
            of these properties. It is surprising that 1-1 would have wanted W to have been actively
            involved in tins significant building project in his homeland if, as ho contends, the
            marriage had ended some 7 to 12 years earlier, W was also primarily involved in
            choosing their art colieclion which includes some Mark Rothko and Yves Klein
            paintings worth many tens of millions of pomids ("the Modem Art Collection”).

      47. In his dealings with third parties, H referred to W as '‘my wife" in e.g. H’s emails in
          2011, and 201.2 to the organisers of mi art fair, his solicitors, Amex, Sotheby’s and




                                                                                                                17
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 15 of 74




            i MR ^USTICB UAnnON-CA'VK                                                  ARIimedova v Akmedov mid ors
             AimMLlJUlftLUCDl

                    Kniglit Frank, H accepts ihnt he discussed the sale of Northgas with W in 2012,
                   Furtlicr, on his application form to Surrey Police to renew his shotgun licence hi
                   December 2012, H put Somarton House as his home address for the previous 5 years
                   (i.e, 2007 - 2012), This assertion was certified by his English solicitor of long-standing,
                   Mr A.D. Kerman, as being true, Mr A.D. Kerman has, until recently, been advisingH
                   in these proceedings.

           48,    The fact that the parties did not spend every night under tile same roof does not mean
                   that there v/as not a subsisting marriage, Many married couples spend time apart. Being
                  physically apart for .much of the year does not mean that a marriage does not exist. The
                  courts does not undertake a prurient assessment of I he quality of the marriage in
                  considering financial provision. The reason for tin's is obvious: there is no yardstick that
                  can be used; there is no legal definition of what constitutes a ‘normal1 marriage;
                  marriages come in all shapes and sizes; and, the law rightly does not encourage "a
                  general nmimage through- the attic " of a marriage (jxr Coleridge J in G v. G (Financial
                  Provision; equal division) (supra)).

        The broadpicture

       49.       The broad picture is that, during the marriage, W and the children lived In Surrey and
                 IT, as an international businessman, travelled frequently for his work, principally to
                 Russia, However, the lamily base was always Samrton House and H would return
                 there to he with iris family within the time permitted by the Revenue for non-resident
                 taxpayers. Family holidays were always spent abroad: in the Maldives, in ski resorts,
                 but principally in "Villa h Cottage", the family holiday home in Gap Ferrat,

       50.        For these reasons, on the evidence before me, I am satisfied and find as a fact that,
                 notwithstanding the temporary hiatus described above, H and W’s marriage lasted over
                 20'years from 1993 to October 2013 when W issued her petition; and the. marriage only
                 finally came to an end, after a failed attempt at reconciliation, in late 20.14,




      (3) DID H MAKE A SPECIAL OF. ‘STELLAR’ CONTRIBUTION?

      51.     H asserted In his slalemenl of issues Dial he made a special or stellar contribution lo the
              wealth creation which would justify a departure from a 50:50 division of the assets in
              his favour. However, save for explaining the difficulties of doing business in Russia
              and the legal problems he encountered with Gazprom in holding onto his Northgas
             shares, H did not to explain in his statements precisely why he could be said to have
             made a ‘stellar’ contribution. It is not clear, therefore, whether I Iris line of argument
             would have been pursued by H at the trial.         However, ex abundantae cautelae, I
             summarise (lie basic facts of his business dealings as set out in bis witness statement.

     52.     In .1993, II acquired a 5% shareholding in a Russian company called ZAO Northgas
             ("Northgas”) which had been granted an exploration licence from Gazprom (the
             .Russian slate-owned oil mid gas monopoly) to search for natural gas in Urengoi,
             Western Siberia, The other shareholders were Urengoigazprom (a Qazprom subsidiary)
             and Bechtel (an America company), Geological reports were prepared but, before
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 16 of 74




               Mft .lUSTICre HADDQN-CAVC                                                  AhlimcdoW V Akwodov nnd m
               Aimrov6d.Iu<?pmon|                                                                              'l>; v


                      produclion infrastriicture could be built, in .1.998 tlm Russian economy collapsed.
                      Gazprom had no money and Bechtel withdrew. H, however', confirmed with the project,
                      took up a rights issue and worked hard to make Northgas a success. Production began
                     in 2001 and Northgas developed into a valuable producer of natural gas, H encountered
                     litigation problems with Gazprom. In June 2005, H transferred 51% of the shares in
                     Northgas to Gazprom. However, disputes with Gazprom continued, In late 2012,
                     Gazprom permitted H to sell Ids. shares in Northgas to a company called Novatek, The
                     price realised was US$1,375 billion.

             53.     In my judgment, whilst H clearly worked very hard to create wealth out of Northgas
                     and was resourceful, I-I's evidence falls far short of the exceptionality (or ‘genius’) test
                     elucidated in authorities such as Sorrell, Cooper Holm and Gray v Work (see above),

         54,         Tire following further points are pertinent, First, H’s contribution was not ‘unmatched’
                     (to use Holman J’s words in Gray v. Work); at Hie same time as H was away travelling
                     nnd building up Northgas in Russia, W was ‘keeping the home fires burning’ at St.
                     George’s Hill, running the home and caring for the boys, as well as H's daughter in
                    earlier years, on hoi' own in what was then a foreign country to her, Second, this was a
                    case of the realisation of Northgas’s value built up during the previous 20 years when
                    the marriage subsisted, not merely of fresh accrual. H at one stage sought to argue that
                    Nortbgas’s share were 'worthless' in 2004 because he could not sell them. This was
                    clearly not the case because he sold 51% to Gazprom in 2005, In any event, the point is
                    academic because it is a fact that H sold his remaining shares, in Northgas to Novatek in
                   2012 for US$1,375 when the mardage was subsisting, Third, W is now only seeking
                   41% of the assets instead of a 50:50 split, which gives some margin of appreciation (see
                   further below).

        55,        For these reasons, I reject any case made by IT that he made a special or ‘stellar’
                   contribution to the marital assets such as to justify a departure from the equality
                   principle.

       56,         In my judgment, the present case is a paradigm example of what Lord Nicholis was
                   talking about in White when he said at [989]:

                            "If, In their different spheres, each contributed equally to the family, then in
                            principle it matters not which of them aimed the money and built up the
                            assets”

       Summary of findings on ‘departure points’

       57,     For tiie above reasons, 1 find that H Iras failed to prove any valid reasons or ‘departure
              points’ which would justify the matrimonial property being divided other than equally
              50:50. In particular, I find the following, First, that the marriage endured from 1993
              until 2013 as W contends (and was not ‘over’ in 1999 or in 2004 as H’s contends).
              Second, that there is no need to consider H’s ease on post-separation accrual because
              the wealth was generated during, and not after, the subsisting marriage. Third, that all
              the (considerable) wealth that was generated during the marriage is matrimonial
              property,
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 17 of 74



             \M. JUSTICE JrA-DDQN-CAVB                                                  AJdmicitova v Akmftdovand of$
             Ai)»i'0vpd .Tndfmmnt




            COMPUTATION OF THE MARITAL ASSETS;

           (4) WHAT IS THE VALUE OF THE AVAILABLE ASSETS?

           58,      For oonveniejicc, before dealing with the trust issues, I shall deal with lire question of
                    the value of Hie assets (assuming for the moment that they form part of the marital
                    assets available, for distribution).

           59,     Valuation of the assets is a relatively is straightforward task in this case. This is
                   because W’s evidence is relatively clear and there is a lack of any countervailing
                   evidence from H to gainsay the values that W puts forward,

           60,     Tire total value of the assets put forward in the Schedule of Assets is £1,092,334,626.
                   The valuation figures for the particular items in the Schedule are taken variously from
                   property valuations (in cases where they have been obtained), agreed property values,
                   bank balances and portfolio values, The figures relating to It and Color are not entirely
                   up-to-date because no up-to-date figures or valuations have been provided by H, in
                   breach of the disclosure order made by Moor J at the PTR on 25'11 October 2016, H
                   cannot be heard to complain about W not using (he most up-to-date figures, in view of
                   his failure to comply with Moor J’s order.


       61, There are no problems of liquidity: the assets are cash, or can easily be converted into
           cash.


       62. I am satisfied, and find, that the value of each of the available assets is as listed in the
            Schedule of Assets, (,& totalling £1,092,334,626 (subject to the trust issues below).




      (5) WHAT ARE THE TRUST ISSUES?

      I/'s case

      63, ITs case is that his wealth from the sale of his Northgas shares is held in the Aldimedov
            2013 Discretionary Trust, which is a Bermudian trust ("the Trust”). ITs ease is that
           within the Trust structure are Panamanian, Cypriot and Isle of Man companies which
           each hold assets in the form of (i) a majority share in a Moscow property, (ii) the yacht
           MfYLuna, (iii) a plane, (iy) a helicopter, (v) a modern art collection and (vi) large cash
           funds and investments administered by UBS in Zurich. An organogram showing the
           structure of lire Trust, as H asserts it to be, is also annexed to this judgment.

     .H's case

     64,         W’s answer is four-fold:

             (1)     First, Co tor is ITs nominee and holds all its assets for H absolutely;
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 18 of 74



              MR mriCM HAll UON-CAVIy                                                 Aklnnedovn v Akmcdov nnd.ors


                  (2)     Second, Color’s shares are not 'in’ the Trust; there is no evidence that its bearer
                         shares are held by the trust, But ttl the time that the trust was settled, Co tor had
                         been in existence for 2 years and was not mentioned in the (rust. And then in
                         March 2015, when the oilier companies were included in the Trust, Cotor was not
                         included. IT was asked to show all deeds relating to Cotor but none produced
                         showing transfer from Color to WoodbJadc. W’s solicitors PHB wrote to Sears
                         Tooth dated M11' November 2016' and asked for independent documentaiy
                         evidence which confirms that Cotor is within the trust structure and said that
                         absent such evidence "we will be asking the Court to draw the inference that, the
                         Cotor h your client's nominee ",

                 (3)    Third, the disposition of the companies which own the yacht, plane, helicopter and
                        real property in March 2015 to the trustee should all be set aside or reversed under
                        s.37 of the Matrimonial Causes Act 1973 and/or s.423-5 of the Insolvency Act
                        1986;

                 (4)    Fourth, in any event, whatever their corporate organisation, the so called Trust
                        assets are all resources available to IT whenever ho pleases.

        65. It is convenient to deal with the fourth Trust issue (4) first,


        Trust issue id) - Trust assets are IT’s “resources”

        66,     I turn to W’s fourth trust point, namely that whatever the corporate organisation of the
                so-called ‘Trust’ assets Ihey are "resowm" which may be aggregated as part of the
                court’s computation exercise,

        67.     IT purchased the yacht, plane and helicopter in 2014 hi Ids name. H purchased the
                115m superyaclit MjY Luna (formerly owned by Mr Abramovich) on 201,1 February
               2014 for 6260m (it underwent a 642m relit in 2016). lie purchased a Bombardier
               Global 6000 private jet on 31s1 March 2014 for $52,6m, H purchased tm Airbus EC 155
               helicopter on 31st October 2015 for 610m, IT then assigned his interest in these assets to
               three separate offshore companies. If assigned M/Y Lima to Tiffany Limited which
               then sold it to Avenger Assets Corporation (a Panamanian company). H assigned the
               Bombadier aircraft to Carolina Ltd (a Manx company). H assigned (he Airbus EC
               helicopter to Lucy Ltd (a Manx company),

       68. It is clear that the funds for these purchases had been transferred to FI’s UBS private
            client account (CH35 0024 0240 6057 8070 R) by Cotor. H’s bank statements record,
           for instance, a payment on 15ll‘ December 2014 of 6260m to Avenger Assets
              Corporation, i.e. the purchase price oiM/YLtma,


      Disposition to the Trust on 1 '/‘March 2015

      69, By a Deed of Trust dated '17Mi March 2015 (i.e. four days before he signed his witness
          statement dated 21st March 20:1.5), H purported to assign the entire issued share capital
              in these three offshore holding companies (Avenger Assets Corporation of Panama,
              Carolina Ltd and Lucy Ltd) together with a Moscow properly to the Trust. It is to be
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 19 of 74




              m\ .uJlStice iuftnoM-CA vb                                             Aklimct/ova v Akmuhiv nitd ors
              Apm'ovod.hiJpmeMl


                   iiifciicc] tlmt H did so because ho owned these companies, I return to questions raised by
                   tins disposition (which W seeks to reverse) further below.

          Woodblade TrustDaed 2013

          70.     Woodblade is a trustee company registered in Cyprus. The Woodblade Trust .Deed
                  dated 2nd October 2013 is a remarkable document. H is the Settlor, Principal
                 Beneficiary and Protector. H is also the only director of Woodblade, H alone has the
                 power to ‘hire and fire1 the Protector and the Trustees, Woodblade does not provide
                 trustee services to any other trust. All the checks and balances tlmt one would normnlly
                 expect in a trust of this sort have been removed, so far as ali discretionary beneficiaries
                 are concerned. Clause 1 appoints H as "the Settlor" as the Principal Beneficiary,
                 Clause 2 gives the Trustees absolute discretion to pay out to the Principal Beneficiary
                 "...to the exclusion of... the Discretionary Beneficiaries". Clause 12 excludes the ‘self-
                 dealing* rule, Clause 14 gives blanket proteclion to the Trustees. Clause 15 appoints H
                  "the Protector", who is, in effect, omnipotent. Clause 16 of tho trust deed states that
                 the trustee's discretion "...shall only be exercisable by them with the prior or
                 simultaneous written consent ofthe Protector".

        71.     The Trust operates without any formalities. 1-1 has stated in his answers to Questionnaire
                that "the Trust does not produce accounts" and when asked for a copy of a ‘letter of
                wishes1 and correspondence between himself (in his roles as Settlor, Protector and
                Principal Beneficiary) and the Trustees, the Respondent replied "none ",

        72.     Thus, the way in which the Trust is intended to operate is remarkable in its simplicity:
                i.e, by H, qua Principal Beneficiary, asking himself, qua sole director of Woodblade,
                for a distribution and then H, qua Protector, asking himself whether or not such a
                distribution should be met, The Trustees can ignore the needs of the other beneficiaries
                and benefit H by transferring the whole or any part of the capital to him. The Trustees
               (in essence H) owe no duty of cure and are free from the self-dealing rule: he can pay
               money to himself whenever he wishes. The Trust document is not a sham in the sense
               of pretending to be something that it is not, It is a remarkably candid and pellucid
               document which makes no pretence to bo anything other than wit at it is, namely what is
               colloquially called a ‘.Dear me’ trust for H for his lifetime.

       73, H has made no secret of the fact that he has free and unrestricted access to the Trust
            funds, in his Form E H slated tlmt "...all of my income needs arc met from payments
            from the trust". He put his current income needs at $25m per annum, and future needs
            at £:l6,18m. He also stated that     any fcapital needs] are met from the trust". H has
            disclosed a schedule showing distributions to him in excess of U$$110.m between 30,h
            lime 2014 and l?111 February 2016 (see below), It is to be inferred that, if H did not
              have the funds in his personal bank accounts, any lump sum award in .favour of W in
              these proceedings, would and could he paid from the Trust, just in the same way as
              Cotor advanced the largo sums to H in 2014 to buy the yacht, plane and helicopter,

      74. The legal question as regards the Trust is as follows; If a discretionary beneficiary were
          to request the Trustee of the Woodblade Trust to advance the whole or part of the
          capital to him, would the Trustee be likely to do so now or in the .foreseeable future?
          (c.f Chamm v Charman (supra). I am satisfied that the answer on the evidence in this
          case is ‘yes’ mid any funds held in the Trust can be considered to bo "financial
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 20 of 74




               mr mynas iudhon-cavk                                                     Akhmedova v Akmctinv and ors
               A»i)rove(?.Tu(lgn»6»t                                                                              4£



                     resource#" to H. Accordingly, I find Unit the so-caJJed Trust assets are "financial
                     resources" under s,25(2)(a) of (lie Act avaiJablc to H from which H can pay W's
                    financial award in these proceedings.



             Trust issues (l) mid (2) ■ Color

             75.    I turn to W’s points (1) and (2) regarding Cotor. Color is a .Panamanian company
                    formed in September 2011. A recent company search shows its share capital to be 100
                    hearer shaves and that His Cotor’s ‘President Ad Hoc’ at shareholders’ meetings,

             76.   W contends that Cotor is H’s nominee or aller ego and that any assets held by Cotor are
                   held for IT. In this regard, and to aid enforcement, W is also seeking;

                   (1)     a declaration that Cotor is IT’s nominee, and the assets (the UBS portfolio and the
                           Modern Art Collection) held in the name of Cotor belong to H;

                   (2)    an order that Cotor and H are jointly and severally liable to pay the lump sum of
                          £350m; and

                   (3)    an order that Cotor transfers the Modem Art Collection in its name to W, and the
                          court declares that W is the legal and beneficial owner of the Modern Art
                          Collection,

        Analysis

        77, The following points are pertinent. First, H admits personally receiving $1,375 billion
              in November 2012 for his Nmthgas shares. These monies were somehow transferred
              into the name of Cotor. There is no evidence, however, that H received any
              consideration for transferring those monies to Cotor. Moreover, Cotor has not produced
              any accounts or documents to explain the basis on which it came to hold these valuable
              assets. It is trite law that where money is given gratuitously by A to B, absent
             presumption of advancement (e.g. parent to child), the inference is of resulting trust, z'.e.
             that the legal owner of the asset holds it absolutely for the transferor. There is,
             therefore, a presumption of resulting trust which it falls upon to PI to rebut. H’s failure
             to plead a defence to this case, or to present himself to give evidence, means that the
             presumption remains unrebuf.ted. The words of Lord Sumption in Prest at [49] are
             apposite in the present case;

                             "Since no explanalton has been fojiheomingfor the gratuitous transfer of
                            these properties to [Cotor], there is nothing to rebut the ordinary presumption
                            of equity that [CotorJ wav not intended to acquire a beneficial interest in
                            them, ”

       78.     Second, the manner in which Cotor has funded H’s numerous purchases and lifestyle is
               redolent of Cotor merely been an. open cheque book for IT, By H’s own admission,
               Cotor (i) paid for the outgoings on Somerton House and Villa le Cottage, (il) purchased
               the yacht, plane and helicopter, and (ill) transferred tens of millions of dollars direct to
               H (during the period 30lh June 20.14 to 24lh March 2016, H received distributions from
               Color of US$97 million, £6,8 million, €6.4 and CHF 27k).
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 21 of 74




       i «                                                                             zVWmictlovn v Akuicdov and ors
              AtiiHEcUydumiuii



             79.    Tiiird, H lias stated that assets in Cotor’s name are within the Tnust structure. However,
                    there is no independent, dociimenUry or contemporaneous evidence to support his
                    assertion. Color was registered on 161" September 2011, The Trust was formed on 21"1
                    October 2013. Cotor had, therefore, already existed for two years before the Trust was
                    sol up, but there is no evidence that Cotor and/or its assets were subsequently settled in
                    Hie Trust. Further, there is no evidence to show that any payments by Cotor to H or on
                    his behalf were approved by Woodblade or the Trustee, No trustee or directors'
                    resolutions of any description have been disclosed.

            SO,     Fourth, as presaged above, on T/"1 March 2015, H assigned the entire issued share
                    capital in Avenger Assets"Corp, Carolina Ltd and Lucy Ltd to the Trust. However,
                    Cotor was not included in this assignment.

            81. Fifth, H’s treatment of Cotor minors bis treatment of Cotor Investment Ltd, a BVI
                  company which existed before the sale of the Nortligas shares and the formation of the
                  Woodblade Trust in 2013, In his answers to the Questionnaire, when describing his
                  wealth in 2004, H said he had cash and securities at UBS of $78m. However, the UBS
                  account which H was referring to as ''his” account was, in fact, an account in the name
                 of Cotor Investment Ltd, There is no evidence that: Cotor Investment Ltd ever traded or
                 generated any wealtli of its own, It is to be inferred that that, H considered Cotor
                 Investment Ltd to be a mere personal depository for Iris cash and securities. The same
                 inference can be drawn in respect of Cotor, which H used as his ‘piggy-bank*,

        82.        Sixth, it is perhaps telling that in a signed written statement dated 21s1 March 2015, H
                  spoke of tire Trust as being ''beneficially interested in" art, cash and securities, ie,
                  thereby suggesting that Cotor was a mere nominee (albeit for the Trust, not H),


       83, Seventh, on 1411' November 2016, W's solicitors, PHB wrote to ITs then solicitors,
                  Sears Tooth, asking them to provide independent documentary evidence which
                  confirms dial Cotor is within tire Trust structure, and to explain, with documentary
                  evidence, who has held the legal and beneficial interest in Cotor’s shares from 1st
                  January 2013 to date. The letter concluded; "If your client does not provide this
               documentation we will be asking the court to draw the inference that Color is your
               client's nominee",Ha reply has been received, hi view of this silence, a reasonable
               adverse inference can be drawn against this "imcommunicailve husband" (per lord
               Sumption in Prest, supra, at [45]).

      84.     For the above reasons, I find that Cotor is H’s nominee and that Cotor holds all its
              assets absolutely for Hon a 'bare' trust,

      Bare trust

      85.     The Law Commission Report on Trusts ofLand (No. 181) (1.989) defined a bare trust as
              follows (in paragraph 3.27):

                         "A bare trim exists where the entire beneficial Interest is vested in one person
                         and the legal estate in another. The trustee in such a case has no duties other
                         than to obey the beneficial owner, who is, to all intent, the real owner."
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 22 of 74



              jmjjisiaatuiAODo^cAyig                                                   Aklimcduvn v Akmcilov ami ois
              Approver? Jndemen^


                             (sec also Lewin on Trusts, Chapter .1-028)

             86,    The terras ‘hare trustee’ and ‘nominee’ are often used interchangeably. In essence, a
                    bare trustee and a nominee are ‘nominal’ title holders, holding an asset for another
                   person who is tiro I rue beneficial owner for all purposes, A bare trustee is a trustee who
                   is a mere repository of the trust property with no active duties to perform, and with no
                   responsibilities in relation to trust property other than to preserve the property for the
                   beneficiary (and tire transferor of the assets). The bare trustee’s duties are purely
                   passive, and ‘bare’ or naked of active duties deemed by the settlor. In.IRC v Silverts Ltd
                   [1951] Ch D 521 at p 530 the Court of Appeal described a bare trustee of shares in a
                   company as being "a mere name or 'dummy'for the true owner",

         Prest v Petrodel Resources [2013]

         87,       In my view, the present case is on all fours with Prest v Petrodel Resources [20:1.3]
                   UKSC 34 and [2012] EWCA Civ 1395, In the Court of Appeal in Prest. jRimer LI
                   (with whom Patten LI agreed) stated:

                           “1136) Ifproperly held by a husband has been put into the name of
                           someone who, on the evidence, is obviously a bare trustee for him, there will
                           be no problem in holding that the beneficial ownership has not changed. As
                           explained in the first sentence of the last quoted paragraph, the court will also
                           not be bamboozled by the me by husbands to a Hke end of "shams, artificial
                           devices and similar contrivances".

        88. The Supreme Court in Prest confirmed the tenacity of the rule in Salomon's case In
             family eases, i.e. that a company is a legal entity distinct from its shareholders, and its
             assets are its own, ami not those of its shareholders, even where company is owned and
             controlled by one person. The Supreme Court rc-iteratcd that the circumstances in
             which the corporate veil could be lifted were very limited, and no special exception
             should be made for financial remedy proceedings, even in circumstances where the
            husband had misapplied the assets of his company for his own benefit. However, their
            Lordships held that the restriction on ‘piercing the corporate veil* does not apply to
            circumstances In which the company is a ‘bare trustee’ holding assets in its name for the
            husband, The Supreme Court took the classic ‘resulting trust’ route and ordered the
            companies to transfer properties registered in their names directly to the wife,

       Summary

       89,    As stated above, Cotor has not appeared .in this case, nor filed any evidence from a
              director or officer, not disputed W’s assertion in her Case that Cotor is H’s nominee.
              Nor has H himself challenged that assertion.

       90.    Against this background, in my judgment, in the light of H and Cotor’s non-disclosure
              and non-cooperation in these proceedings, the Court is entitled to draw similar
              inferences as the Supreme Court did in Prest, As Lord Sumption articulated:

                        "[47] The judge's finding about the ownership and control ofthe companies
                        mean that the companies ’ refusal to co-operate with these proceedings is a
                        course ultimately adopted on the direction of the husband, It is a fair
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 23 of 74




       , .    MiUUSTICE MAPPON-CAV^                                                   Afchincdova v Akmcitov omJ ors



                              inference from all these facts, taken cumulatively, that the main, if not the
                             only, reason for the companies'failure to co-operate is to protect (he.London
                             properties. That in. turn suggests that proper disclosure of the facts would
                             reveal them to have been held beneficially by the husband, as the wife has
                             alleged". .

             91     Tho form of order sought by W in this case, whereby Color (r/ro nominee/barc trustee
                    foi'H), shall pay the lump sum to W and Iranslbr the Art Collection is in line with order
                    made in Prest where tho companies were found to hold the properties on (rust for the
                    uncommunicative husband, and they (qua nominee/ bare trustee) were ordered lo
                    transfer the properties to the wife. I shall so order.

         Trust issue (3) - W's mwlicatSon to set aside the March 2015 disnosition

         92,       W seeks an order setting aside the Deed of Trust dated l?"’ March 2015.

        93.        The timing is t&IJing, The Deed of Trust dated l?"1 March 2015 was executed four
                    days before H signed his first witness statement in the present proceedings. By the
                   Deed of Trust, TTpurported to assign to the Trust the entire 100% issued share capital in
                   the three offshore holding companies (he. Avenger Assets Corporation of Panama,
                   Carolina Ltd and Lucy Ltd) relating to the yacht, plane and helicopter. .In addition, I-I
                   also assigned to Woodblade his 60% shareholding in a Cypriot company, Simningdule
                   Limited, which held in a Moscow property, 9 Solyanka Street, Moscow, (f shall refer
                   collectively to these as "the March 2015 Companies").


       94, On the same day, l?"1 March 2015, H executed a document described as "Declaration
                   of Trust" by which he purportedly assigned to Woodblade Ltd as Trustee of the Trust
                   his right, title and interest of whatsoever nature in all the March 2015 Companies, H
                   also declared himself to be Trustee of the March 2015 Companies in favour of the Trust
                   Woodblade Ltd and undertook to deal with the March 2015 Companies only as directed
                  by Woodblade Ltd (a company of which, of course, he was sole director). In my view,
                  it is clear that H was attempting to hide tho March 2015 Companies in an offshore trust
                  because he was faced with W’s imminent claims in these proceedings. (I shall refer to
                  this as “the March 2015 Disposition11).

      95. On 21st March 20.15, only four days after effecting the March 2015 Disposition, H
           signed a witness statement in support of his application for a stay of these (English)
           proceedings in favour of Russia on the grounds offorum non conveniens. In his witness
           statement, H asserted that ho was merely "... one of a number of discrelionary
              beneficiaries of an offshore trust which is beneficially interested in the ... assets [of the
              March 2015 Companies]...", It is clear that this was a transparent attempt to put the
              assets of the March 2015 Companies out of his (legal) reach and to inhibit W’s ability
              to claim or include those assets, as part of the marital asset reckoning or, at least, to
              make enforcement of W’s claims more difficult.

     Section 37 PICA 1973

     96. The March 20.15 Disposition falls to be considered under s.37 MCA 1973. Section 37
             gives rise to a legal presumption in relation to such dispositions made within the past
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 24 of 74



              MR .UJSrrCR HADDON-CAVR                                                      Akhnictfovav Akmedov mid or,%u
              .^mu'.ovcd JiRlKmcjU.


                   three years, In AC vDC (No 1) [2013] 2 FLR 1483, Mostyn J usefully summarised the
                   operation of s,37;

                                  “[9] .For W's application to succeed the following has to be demonstrated:
                                  ft) That the execution of the [disposition] was done byll with the intention of
                                 defeating her claim forfinancial relief. This ispresumed against N, and he.
                                 has to show that he did not bear that intention.., The motive does not have to
                                 be the dominant motive in the transaction; if it is a subsidiary (but material)
                                 motive then that will suffice....
                                 fti) That the execution of the [disposition] had the. consequence of defeating
                                her claim. This means preventing relief being granted, or reducing the amount
                                of any such relief, or frustrating or Impeding the enforcement of any order
                                awarding such relief,,.
                                (Hi) That the court should exercise its discretion to set aside the [disposition],
                                ftv) However,      there is an exception to the general rule that all dispositions
                               are liable to beset aside. The disposition in favour of[the recipient] wilt not
                               be set aside if it can be shown at the time it was made that,
                               a) it was done for valuable consideration; and
                               b) [the recipient] acted in relation to it in good faith; and
                               c) [the recipient] was without notice of any intention on the part ofH to defeat
                               W's claim for financial relief.
                              [10] The knowledge of [the recipient] referred to inpam [9](iv)(c) above is
                              not confined to actual knowledge but extends to constructive knowledge,.,
                              [11] Although there is a formal legal burden on W to demonstrate the
                            . negative of the mailers referred, to in para [9](iv) above, 1 take the view that
                             for obvious reasons (having io prove a negative; lack ofknowledge) there is
                             an evidential burden shifted to LF to establish this exception. If ha does not
                             establish all three limbs of the exception then the defence will not arise,"



        97. Section 37 can operate to impugn transfers to offshore trusts (as it was mACvDCJMp
            1, a case which involved the transfer of assets to a Manx BBT). The effect of a s.37
            order is that the court declares the disposition "void ab initio" (see A.C v DC (No 1) at
               [22]).




       Application of s.37

        98.   By reason of s.37, it is to be presumed against H that the intention of the March 2015
              Disposition was to defeat or impede W’s claim, It is for H to show that the March 2015
              Disposition did not bear that intention,

       99,    IT has, however, produced no such evidence to this effect. The assertion in his witness
              statement that lie is only "one of a number of discretionary beneficiaries" is no more
              than that, he, an assertion. The presumption is, therefore, again unrebutted.
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 25 of 74



       / • MR JUSTICE HAJ)))ON»CJAVB                                             AMmimf-wa v Akinctfov ami ors



        100, The March 2015 disposition would appear to be part of a wider pattern of conduct by H
             designed to put his assets out of the reach of W, viz, in particular the very substantial
             cash distributions from Color between June 2014 and March 2016 (see above),

        101, In my view, this Is a paradigm case for the application of section 37 MCA 1973. I shall
             order the setting aside of the MarcJi 2015 Disposition and .make the appropriate
             declaration,



       Section '123 Insolvency Act 1986

        102. Section 37 has a sister provision under the general law, namely s,423 Insolvency Act
             1986 (“IA 1986”) (which also lias extra-lemtoml effect). Since the March 2015
             Disposition falls squarely within the purview of s, 37 MCA 1973, there is strictly
             speaking no need to rely on s. 423 IA 1986. However, it may aid enforcement if an
             order is also made under s. 423 Insolvency Act 1986, a provision not limited to
             matrimonial claims.

       103, Section 423 of the Insolvency Act 1986 provides:

                       "423 Transactions defrauding creditors.
                       (1) This section relates to transactions entered Mo at an undervalue; and a
                      person enters into such a transaction with anotherperson if—
                       (a) he makes a gift to the other person or he otherwise enters Into a
                      transaction with the other on terms thatprovide for him to receive no
                      consideration;
                      (b) he enters into a transaction with the other in consideration of marriage
                     [Flor the formation of a civil partnership]; or
                      (c) he enters into a transaction with the otherfor a consideration the value of
                     which, in money or money's worth, is significantly less than the value, in
                     money or money’s worth, ofthe consideration provided by himself,
                     (2) Where a person has entered into such a transaction, the court may, if
                      satisfied under the next subsection, make such order as it thinks fit for—
                      (a) restoring the position to what it would have been if the transaction had not
                      bean entered into, and
                      (b) protecting the interests ofpersons who are victims of the transaction,
                     (3) In the case of a person entering into such a transaction, an order shall
                     only he made, if the court is satisfied that it imv entered into by him for the
                    purpose—
                     (a) ofputting assets beyond the reach of a person who is making, or may at
                    some time make, a claim against him, or
                    (b) of otherwise prejudicing the interests ofsuch a person in relation to the s
                    claim which he Is making or may make,
                    (4) In this section "(he court” means the High Court or—
                    (a) if the person entering into the transaction is an individual, my other cowl
                   which would have jurisdiction in relation to a bankruptcy petition relating to
                   him;
                   (b) if that person is a body capable of being wound up under Part IV or V of
                   this Act, any other court having jurisdiction to wind It up.
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 26 of 74



                                                                                      Aklunetlovft v Akmcdov inrf^rs ,
            AlH)VOYCl{JUj!iiUlMl

                              f.y In relation to a immclion at an undervalue, references here and below to
                             a victim of the transaction are to a person who is, or is capable of being,
                             prejudiced by It; and in the following two sections the person entering into the
                             transaction is referred to as "the debtor". ”

          Application ofs.423 IA1986

          104, Section 423 IA 198(5 enables a "victim" to apply for mi order to restore the position to
               what it would have been if the offending transaction had not been entered into (s.
               423(2)), A "victim" which means anyone prejudiced by the impugned transaction (s.
               423(5)). The test is that the transaction must have been at an "undervalue" (s, 423(1)),

         105. The March 2015 Disposition plainly was at an undervalue. H clearly entered into the
               transaction for the purpose of either: (abutting as,tots beyond the reach of a person who
              is malting, or may at some time make, a claim against him, and/or (b) otherwise
              prejudicing the interests of such a person in relation to the claim which is making or
              may make. Thus, for Lite same reasons given above in relation to s.37 MCA 1973, it is
              to be inferred that H Intended by Hie March 2015 Disposition, at the very least, to
               "prejudice [Wsj... interests In relation to the c'lalm,\

         106, W fonnalfy asserted a s.423 claim against H in her Case in respect of the March 2015
              Disposition, H’s failure to answer that claim also enables an adverse inference to be
              drawn against him in relation to his intention behind, the disposition. ■


        107. The Court may make any it eider it sees fit for restoring the status quo ante (including
             but not limited to those set out in s. 425 IA 1986), W seeks an order reversing the
             March 2015 Disposition and vesting the shares in the March 2015 Companies in H, I
             shall so order.




       DISTRIBUTION;

       (6) WHAT IS A FAIR DISTRIBUTION OF 'THE MARITAL ASSETS?

       108. f turn, finally, to the question of fair distribution of the marital assets. The tolai wealth
            in this case is £1,092,334,626 (see the attached Schedule of Assets).

       109. I find that this entire wealth is matrimonial in character, i.e, it was acquired and built up
            during the long marriage by H and Whs equal contributions to the welfare of the family,
            and should be subject to the shnring principle (see above). There are no ‘Departure
            Points’ in this case (see above).


      110. Accordingly, I can sec no reason in principle why there should not be an equal 50:50
           division of the total marital assets in this case, i.e. £1,092,334,626,

      fVs claim

      1.1.1, W originally made an open offei- under FPR 2010 of a payment of a lump sum of £350
             million in a letter dated 7lh April 2016 (repeated in a letter dated Id'1' November 2016).
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 27 of 74



          « irnSimiCK UAI)I)0N«CAV1S                                               Akluncdovn v Akmidov and ors



                  Tin's represented some 33% of the marital assets. In breach of the rules, H did not
                  himself make an open offer, W’s offer was made, no doubt, in the hope of avoiding a
                  painful trial (in which, moreover, H was seeking to servo a statement from one of the
                  children), W is not bound by her open offer, An unaccepted offer can be revoked,

          112, In addition to a lump sum payment of £350 million (and the assets she currently holds
               of JEM,165,162), "W is now also seeking a further £93,060,990 comprising the
               following:

                 (1)   Tho chattels situated alSomerlon House valued at £2,479,125;

                 (2)   The Aston Martin Vimge Vantage Coupd motor car (registration mark W7 FTA)
                       in Surrey valued at £350,000 (the sale proceeds of which is intended to provide a
                       fighting fund to assist in the enforcement of tho Order abroad).

                 (3)   The modem art collection held by Color which lias recently been valued (on a sale
                       basis) at $n2m

         1.1.3, The total value of W’s claim is now, therefore, £453,576,152, Tins comprises some
                41.5% of the total marital assets. I find that this figure is justified in all the
                circumstances, I shall so order,



        ANCILLARY MATTERS;

        (7)    SERVICE

        •Ud. It Is necessary to consider the question of whether or not proceedings have been
             properly served on the Respondents,

       Service, ofproceedings on if

       115. I am satisfied that II has been properly sorted with the up-to-date proceedings in this
            matter, in particular, (i) Moor ,1’s Order dated 25111 October 2016 which ordered
               Woodblade and Color be joined ns parties, (if) Ws Case re the Trust, and (iii) the trial
               bundles and authorities.

      1.16. II was represented at the PTR before Moor J on 251" October 2016 j by Sears Tooth and
              loading Counsel, H, therefore, had notice of all the terms of the Order that Moor ,T
              made on that date. The scaled PTR Order and W’s Case re tho Trust was served on
              Sears Tooth before they applied to come off the record on 9"’ November 2016, Sears
              Tooth did not received the sealed order removing them from the record until 1.611'
              November 201.6. I am satisfied that H knew, or must bo taken to have know, that
              Woodblade and Color had been joined as parlies in these proceedings and that W was
              seeking declarations and orders in respect of Cotor.

      117, PHD attempted to contact H directly after Sears Tooth came off the record, using an
           email address which the Court has previously approved for service, and one that W uses
           to communicate with II, The documents and authorities were sent to H on Friday 25lh
           November 201.6 before the hearing commenced on 2811' November 2016 with 2 judicial
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 28 of 74


           MR .mSTICK IUl>nON-q\VB                                               Akhmctfov?) v Akmvilyv nml (ai,$ „
           A»>»rovi*<l Juflnmnht


                 reading days. H failed to respond to any letters which were sent to him or make any
                 acknowledgement of receipt of any communications or documents.

         Service ofproceedings on Woodblade and Color (and conslntc/ive notice)

         118, I am satisfied that Woodblade and Co tor have themselves been properly served with the
                up-to-date proceedings in this matter, In particular, (i) Moor J’s Order dated 25m
                October 2016 which ordered Woodblade and Color be joined as parties, (ii) W’s Case re
                the Trust, and (iii) the tidal bundles and authorities.

         .119. FPR 2010, r.6,14, provides that any document may be served out of the jurisdiction
               without the permission of the court (c.f the CPR1998),

         120. I am also satisfied that, Woodblade and Co tor can be taken to have had actual or
              constructive notice of all orders, documents and proceedings that H has been served
              with, and notice of joinder and the relief that sought against them by W. This follows
              from H's role and relationship with Woodblade and Co tor and the fact that these
              companies are both controlled by H, and are his after egos (see above).


        Woodblade

        121. I have rend and accept the statement of Mr Ian Connell, a partner of PHB, regarding
               service, Mr Connell explains the steps that have been taken by PUB to serve
               Woodblade in Cyprus by fax, email and by post variously with the PTR Order, W’s
               Case of the Trust and W’s counsels’ trial opening and authorities on 26lh October, 31s1
               October, 8'11 November and 25lh November 2016 at its registered address in Cyprus (the
             address of its attorneys). No response was received from Woodblade,

       Color

       122. FPR 2010 r, 6,43 contains general provisions regarding service out of the jurisdiction:

                        "(3) Where, the applicant wishes to serve an application form, or other
                       document, on a respondent out of the United Kingdom, it may be served by
                       any method -
                             (a) provided for hy-
                       (i) rule 6,44 (service in accordance with the Service Regulation);
                       (ii) rale 6,45 (service through foreign governments, judicial authorities and
                           British Consular Mtilwdli.es); or
                             (b) permitted by the law of the country in which it is to be served,
                      (4) Nothing in paragraph (3) or in any court order authorises or requires any
                      person to do anything which is contrary to the law of the country where the
                      application form, or other document, is to be served."



      123. Mr Connell has explained that he was unable to find an email address or a working
           fax number for Cotor’s registered agents in Panama. He therefore sent separate
           letters by post to Cotor’s registered agent in Panama (who changed on 30U|
           September 2016) 26lh October, 31s1 October, 8111 November and 25™ November
           2016 enclosing variously the PT.R Order, W’s Case of the Trust and W’s counsels’




                                                                                                                      31
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 29 of 74


           MR.YOSTfC??/ HADDON-CAV1P                                              Aklimcdovo v Akmctlov and nr.i



               trial opening and auflioritics. No response was received from Color,

         124. Panama is not a signatory to tire Hague Service Convention (Le, the Convention on the
              service abroad of judicial and extra-judicial documents in civil or commercial matters
              signed at the Hague on 15v‘ November 1965),

         125. R.6.43(3) does not prescribe one particular method of service, Ivy merely that "any
              method" of service is permitted by local laws. Mr Connell contacted Panamanian
              lawyers and sought their advice on tire appropriate method of serving documents
              in respect of foreign proceedings on Panomniiian registered parties, Their advice
              was that the Panamanian Judicial Code has no rules (hat apply to foreign
              proceedings, ruid that there is no .rule under that Code that positively prevents
              service by post, on a Panamanian company's resident agent of documents relating
              to the foreign proceedings, It can therefore be inferred that service by post of
              documents concerning foreign proceedings is permitted by, and not contrary to,
             the laws of Panama. Accordingly, PER served Color by post.

        126, For these reasons, l am satisfied that Color was also properly served by post with
             the relevant orders and documents (see above),

        Order under FPR r,6,19

       127, FPR r. 6,19 provides as follows:

                      "(1) Where it appears to the court that there is a good reason to authorise
                      service by a method or at a place not otherwise permitted by this Part, the
                      court may direct that service is effected by an alternative method or at an
                      alternative place,

                      (2) On an application under this rule, the court may direct that steps already
                      taken to bring the application form to the attention of the respondent by an
                      alternative melhod or at an alternative place is good service. ”

      128. The provisions of FPR r, 6,19(2) are similar to CPR r,6,15(2), which have been
           held to apply extra-territorially, InAbela v Baadavani [2013] 1 WLR 2043, Die
           Supreme Court held that CPR. r.6.1J(2) applied both to service on foreign parties
           extra-territorially as it did to service on parties domestically, because inler alia
           "such a power is to be implied generally into the. rules governing service abroad"
           ([20]), provided the actual method of service Is not contrary to the local law ([24]),
           In my view, the same reasoning can be said to apply to FPR r, 6.19(2),

      129. The Court has discretionary power to make a direction that service on H’s
           solicitors of orders and documents nmomils to a good alternative method of
           service on Color in this case. I am satisfied that it is appropriate, in all tire
           circumstances, to .make such a direction in this case, given my findings that Co tor
           is no more than H’s nominee or bare trustee (see above). In my view, such a
           direction would serve the justice of this case,

     130. Accordingly, I shall order and declare under FPR 6.19(2) that the steps already
          taken by W to bring these proceedings and the trial to the attention of .Woodbladc
          and Co tor by serving the relevant orders and documents on H through H's
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 30 of 74


           Mil JUSTICF, JtADT)DK-CAV[f!                                           Akhmedova vAJ<medov and or-1*



               solicitors in London constilule a good alternativo method of service on Cotor in
               this case.


          131. The service on Color on 2511' October 2016 and fi"' November 2016 are valid dates
               for the purposes of paragraph 4.4 of tile prescribed annex for enforcement under
               the Lugano Convention



         (8) LUGANO CONVENTION

         Enforcement under the Lugano Convention 2007

         132. W naturally wishes to be able to enforce any order which this Court makes against the
              Respondents. The Court is astute to ensure that its orders have effect and are obeyed,

         133, W particularly wishes to be able to enforce any order which this Court makes against
              Color in Switzerland under the Lugano Convention, The Lugano Convention is,
              however, only concerned with maintenance and nnt the ‘property consequences’ of
              divorce (Traversa v Freddi [2011] 2 FLR 272), Accordingly, it is necessary to separate
             out from the award of the lump sum order those elements that constitute "maintenance"
             and those that comprise of a share of the matrimonial assets. "Maintenance" is given a
             wide definition for the purpose of enforcement under the Convention (Van den
             Boogaardv. Laumen [1997] QB 759 ECJ).

        W‘s ‘needs' and maintenance case
       134, "W’s ‘Needs Calculation1 is set out in a schedule comprising the following figures:

                   (1) The purchase of an English Property (Baton Square):           £39,268,750
                   (2) The purchase of a Foreign Property (Cap Femt);                £27,885,630
                   (3) A “Duxbury Fund” to meet W’s capitalised future
                       annual living needs (£5,339,354 per annum):                   £157,101,608
                   (4) Outstanding Professional Costs:                               £    174,520

                                                                                     £224,430,508

       135, W explained that she needs a house in London close to her sons and that H had
            previously tried to buy a suitable property in Eaton Square, W explained that she needs
            a villa in Cap Ferrnt in the Smith of France close to Villa k Cottage so that"she can sfce
            her sons during their vacations. W explained that her future income needs are
            £5,359,354 per annum comprising (a) her future income needs in England of
            £3,689,975 per annum and (a) her future income needs abroad of 61,671,379 per
            annum) which capitalised require a Duxbury Fund of £157,101,608, The total value of
            W’s maintenance claim is, therefore, £224,430,508.

      136, In (lie absence of any countervailing evidence, I find that these figures are justified on
           the evidence before me, given the lifestyle which to which she lias become accustomed
           during her married life and loads. It is to be noted that H puts his current income needs
           at US$25 million per annum (see above), Accordingly, for the purposes of enforcement
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 31 of 74


       1.    MjiJ DS:0£EjIABSQN:(:!iYU                                            AMiinwiova v /U-nu’cfnv am) cry



                 under the Lngnno Convention, I find that W’s total "mahite/iance1' claim requirements
                 amount (o £224,08.1,468.




            COnCLVSION AND ORDER

                In condusion, for the reasons set out in (his judgment, I find and hold that the Claimant,
                Tatiana Alchmedova’s claim for ancillary financial reiiej; succeeds in the sum of
                £453,576,152, comprising 41.5% of the total marital assets,

        137. W already holds assets of £10,165,162 in value, I am going to order the transfer to her
             of the contents of Somerton House (£2,479,125), the Aston Martin (£350,000) and the
             Modem Art Collection (estimated value £90,581,865). Accordingly, to meet the
             balance, 1 order A'addiad Aldimedov to pay to Tatiana Akiimedova (he sum of
             £350,000,000 (three hundred and fifty million Pounds sterling) and, for the reasons
             given in tins judgment, Color shall be jointly and severally liable to pay this sum.


       .1.38. I shall hem' submissions from Counsel on the form of the Order,
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 32 of 74
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 33 of 74



                                                     Financial Remedy Order



                                                                                                     ED 13 D 0534®

                                    m THE HIGH COURT OF JUSTICE
                                     FAMILY MVISION


      THE MATRMONIAL CAUSES ACT 1973

      THE 1MEAEMAGE OF TATIANA MHCHAttOVNA AKHMEDOVA AMD IAEZHAB
      TE1DMTOE OGLY AKHMEDOV



     AFTER hearing Nigel Dyer QC, Dalcis Hagen, and Henry Clayton for the applicant.The
     Respondent, the Second Respondent and the Third Respondent were not represented, and none of
     the Respondents attended the final hearing although, the court is satisfied that each of the
     Respondents had notice of the hearing and of the Applicant’s claims.

     AMD upon the court reading the court bundle comprising of 5 lever arch files of statements and
     documentary evidence, and the documents submitted by the Applicant’s counsel, and taking the
     oral evidence of tire Applicant and Anthony David Kerman on a witness summons.


  ORDER MADE BY MR JUSTICE HADDON-CAVE ON 20 DECEMBER 2016
 FOLLOWING THE FINAL HEARING HELD IN PRIVATE ON THE FOLLOWING
 DATES 28 - 30 NOVEMBER 2016,2,5, IS, 16 and 20 DECEMBER 2016.
 IF YOU FA1RKHAP AKHMEDOV. AND/OR WOOPBLAPE LTD, COLOR
 INVESTMENT SA, OHBO 1 ESTABLISHMENT. OPBQ 2 ESTABLISHMENT DO NOT
 COMPLY WITH THIS ORDER YOU MAY BE HELP TO. BE IN CONTEMPT OF
 CO URT AND IMPRISONED OH MNEB, OR YOUR ASSETS MAY BE SEIZED.



 THE PARTIES

 1.    The Petitioner/Applicant is Tatiana Aldunedova, who is domiciled and resident in                        England.

2.     The Respondent is Farkhad Aldrmedov, who is domiciled and resident in Azerbaijan,

3.     The Second Respondent is Woodblade Limited, a companyregistcrcd in Cyprus, of which the
       Respondent is the only director.

4.     The Thud. Respondent is Cotor Investment SA, a company registered inPanmm



Please address all communicatkw!i for the Court to The Fanuly .Division of tile High Court, ls! Memnine, Queen’s Builrlmg,
Royal Courts of Justice, Strand, London WC2A 2LL quoting the case number in (he top right hand comer of this forai. The
Court Office is open hetween 10.00 a.m. and 4.30 p.m. on Mondays io Fridays.
                                                                                                                     D264
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 34 of 74




   5.    The Fourth Respondent is Qubo 1 Establishment, a Liechtenstein Anstalt which was
         registered on 21 October 2016 [under register number 0002.532,781-9] and its registered
         agent is Walpart Trust, Zollslrasse 2, 9490 Vaduz, Liechtenstein,

   6.    The Fifth Respondent is Qubo 2 Establishment, a Liechtenstein. Anstalt which was registered
         on 21 October 20.16 [under register number 0002,532.775-5] and its registered agent is
         Walpart Trust, Zollstrasse 2,9490 Vaduz, Liechtenstein,



  .BEBIN1TIOMS

  7.    “assets held in the name of the Third Respondent” includes (but is not limited to)>

                        a. money and investments held in portfolio 240-139817-R001 at 'UBS
                            Switzerland AG and/or UBS AG, Postfach, 8098 Zurich, or in any other
                            portfolio in the name of the Third Respondent at UBS Switzerland AG
                            and/or UBS AG, and in accounts at LGT Bank, in Herrengasse 12, F.L-
                            9490 Vaduz, Liechtenstein,

  8.    “assets held in the name of the Fourth Respondent” and. “assets held in the name of the Fifth
        Respondent” includes (but is not limited to):-

                       a. the collection of modem art which is itemised in Annex 1 to this order, and
                           which was transferred hy the Third Respondent to the Fourth Respondent
                           oir a date in and around October or November 2016, and understood to be
                           currently held at Stahiq Treasure House, Wirtschaftspark 27, 9492,
                           Esehen, Liechtenstein;
                      b. money and investments held accounts) at LGT Bank, in Herrengasse 12,
                           FL-9490 Vaduz, Liechtenstein,



 9. “Somerton House” means the Applicant’s home at Bomerton House, St. George’s Hill,
     Weybridgc, Surrey ICT13 0NR,



RECITALS


10. It is recorded by the court that:-

                     a. Decree Nisi was made absolute on 15 December 2016.

                     b.The Respondent voluntarily submitted to the jurisdiction of England and
                        Wales (by letter dated 18 June 2015 from his solicitors Sears Tooth) in
                        these divorce proceedings and he participated in these proceedings until
                        11 November 2016 when Sears Tooth came off the court record as acting
                         for the .Respondent, Since then the Respondent has played no part in tho
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 35 of 74


                                  proceedings and he is in contempt of court; he is in breach of various
                                  orders, including the order which directed that he must personally attend
                                   the duration of the trial commending on 28 November 2016.
                              c. The Second Respondent was joined as a party to the proceedings on 25
                                  October 2016 and there was good service of the joinder order on 25
                                  October 2016 and of the Applicant’s case on 8 November 2016. The
                                  Second Respondent has failed to participate in these proceedings.
                             d, The Third Respondent was joined as a party to tire proceedings on 25
                                  October 2016 and there was good service of the joinder order on 25
                                  October 2016 and of the Applicant’s case on 8 November 2016. The Third
                                  Respondent has failed to participate in these proceedings.
                             e, The Fourth Respondent was joined as a party to these proceedings by this
                                  order. The Fourth Respondent had constructive notice of these
                                proceedings and of the claunsmaddby the Applicant. ■'
                            f. The Fifth Respondent was joined as a party to these proceedings by tins
                                order. The Fifth Respondent had constructive notice of these proceedings
                                and of the claims made by the Applicant.
  DECLARATIONS

   11. The court finds and DECLARES under the court’s general civil and commercial jurisdiction,
       that:-
                      a. The Third Respondent is the Respondent’s nominee, and the assets held and
                          previously held in the name of the Third Respondent belong to the
                                 Respondent.
                           b. The Fourth Respondent is the Respondent’s nominee, and the assets held in
                                the name of the Fourth Respondent belong to the Respondent,
                           o. The Fifth Respondent is lire Respondent’s nominee, and the assets held in
                                the name of the Fourth Respondent belong to the Respondent.
                           d. £224,430,508 of the lump sum ordered in paragraph 13 below amounts to
                                maintenance for the purposes of: (i) European Council Regulation (EC no
                                4/2009) on jurisdiction, applicable law, recognition and enforcement of
                                decisions and cooperation an matters relating to maintenance obligations,
                               (ii) European Council Regulation (EC no 1215/2012) on juris diction and
                               the recognition and enforcement of judgments in civil and commercial
                               matters and (iir) the Convention on jurisdiction and tire enforcement of
                             judgments in civil and] commercial matters signed in Lugano on 30
                              October 2007, and the definition of maintenance as decided in Van den
                             BoogaardvLaumen; ECJ 27 Feb 1997.
                         e. This order is final and enforceable under the Regulation and Convention set
                             out in paragraph in d. above.
                         f. The purported Declaration of Trust dated 17 March 2015 (Annex 2 to this
                             order) was a transaction (a) at an undervalue for the purposes of
                             Insolvency Act 1986 s.423 and (b) made by the Respondent for the '
                             purpose of putting assets beyond the reach of a person who is making a
Please address all communications for tlie Court to The Family Division, of the High Court, l” Mezzanine, Queen's Building,
Royal Courts of Justice, Strand, London WC2A2LL quoting the case number in the top riglithand comer of this form. The
Court Office is open between 10.00 a.m, and 4.30 p.m. on Mondays to Fridays.
                                                                                                                     D264
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 36 of 74


                          claim against Mm or otherwise fM’prejudicing the interests of that person
                          in relation to the claim which she is malting;
                      g, The purported, transfer of the collection of modem art which is itemised in
                          Annex 1 to this order from the Third Respondent (Cot'or Investment SA)
                          to lire Fourth Respondent (Qubo 1 Establishment) or the Fifth Respondent
                          (Qubo 2 Establishment) was a transaction (a) at an undervalue for
                          purposes of the Insolvency Act 1986 s. 423 and (b) made by the
                          Respondent for the propose of putting assets beyond the reach of a person
                         who is making a claim against Mm or otherwise for prejudicing the
                         interests of that person in relation to the claim which she is malting.
                     h, Any purported transfer of the money and investments held In portfolio 240-
                         139817-R001 at 'UBS Switzerland AG and/or IBS AG, Postfach, 8098
                         Zurich, or in any other portfolio formerly in the name of the Third
                         Respondent at UBS Switzerland AG to any other entity including the
                         Fourth Respondent (Qubo I Establishment) and the Fifth Respondent
                         (Qubo 2 Establishment) was a transaction (a) at an undervalue for the
                        purposes of the Insolvency Act 1986 s. 423 and (b) made by the
                        Respondent for the purpose of putting assets beyond tire reach of a person
                        who is .making a claim against him or otherwise for prejudicing the
                        interests of that person in relation to the claim which she is malting,



 IT IS ORDERED THAT:-

 JOINDER OF QUBO 1 AND QUBO 2

 12. Qubo .1 Establishment and Qubo 2 Establishment are joined as parties to these proceedings
     and known as the Fourth Respondent and Fifth Respondent respectively. Liberty to the Fourth
     Respondent and to the Filth Respondent apply on 7 days’ notice in writing to the applicant’s
     solicitors (Payne Hicks Beach) to be disjoined.


LUMPSUM

13. The Respondent (Faxldiad Aldnnedov), or his nominees the Third Respondent (Cotor
     Investment SA), the Fourth Respondent (Qubo 1 Establishment) and the Fifth Respondent
     (Qubo 2 Establishment), shall pay to the Applicant (Tatiana Aldnnedova) a lump sum of
     £350,000,000 (350 million pounds sterling) by 4pm on Friday 6 January 2017. The
    Respondent, tire Third Respondent, the Fourth Respondent and. the Fifth Respondent are
    jointly and severally liable to pay this lump sum. •



.14. If this lump sum is not paid in Ml by the due date then interest shall run at Judgment Debt
     rate of 8% per annum.




                                                                                                       4
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 37 of 74




    15. The Respondent shall transfer forthwith to the Applicant all of bis legal and beneficial interest
         in:-
                      a. each of the chattels identified in Annex 3 to this order, and any other
                          chattels situated at Somerton House;
                      b. flie Aston Martin Virage Vantage Coupe motor car registration mark W7
                          Fl'A;

      and it is DECLARED that with immediate effect the Applicant is the legal and heneiicial
      owner of each of the chattels identified in Annex 3 to this order, and any other chattels situated
      at Somerton House, and tire Aston Martin Virage Vantage Coupe motor car registration mark
      W7FTA.

   16.     The Third Respondent and /or the Fourth and/or Fifth Respond ent shall forthwith:-.

                           a. transfer the legal and beneficial ownership of each picture in the collection
                               of modem art which is itemised in Annex 1 to this order to the Applicant,
                           1). exercise any rights under the custody agreement concluded v/ith Stabiq
                               Treasure House so that the above transfer can occur, and
                           c. deliver up each picture hi the collection of modem art which is itemised in
                               Annex 1 to this order to the order of the Applicant's attorneys, Gasser
                               Partners, Wuhrstrasse 6,9490 Vaduz, Ftrstentum, Liechtenstein

     and it is DECLARED that with immediate effect the Applicant is die legal and beneficial
     owner of each picture in the collection of modem art which is itemised in Annex 1.



 SET-ASIDE

 17. The Respondent's purported declaration of trast dated 17 March 2015 (Annex 2 to this order)
     is hereby set aside under Matrimonial Causes Act 1973 s.37 and under s. 423 of the
     Insolvency Act 1986. The Respondent’s ’beneficial interest in the shares of Avenger Assets
     Corporation; Carolina Ltd; Lucy Ltd; Sedell Finance Ltd and Svmningdale Ltd as it was
     immediately prior to the declaration of trust dated 17 March 2015 (Annex 2 to this order) is
     vested in tiro Respondent absolutely

18. The purported transfer of the collection of modem art which is itemised in Annex 1 to this
     order from the Third Respondent (Cotor Investment SA) to the Fourth Respondent (Qubo 1
    Establishment) and/or the Fifth Respondent (Qubo 2 Establishment) is hereby reversed under
    s, 423 of the Insolvency Act 1986 and an order made under s. 423(2) and s. 425(l)(a) of the
    Insolvency Act 1986 that the collection be vested in tire Applicant with immediate effect in
    the manner articulated in paragraph 16 above.



Please address all communications for the Court to The Family Division of the High Court, E Mezzanine, Queen’s Building,
Royal Courts of Justice, Strand, London WC2A. 2LL quoting the case number in the top right hand comer of tliis form, The
Court Office is open between 10.00 a.m. and 4,30 p.m. on Mondays to Fridays.
                                                                                                                     D264
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 38 of 74



   19. Any purported transfer of the money and investments held in. portfolio 240-139817-R001 at
       UBS Switzerland AG and/or UBS AG, Postfach, 8098 Zurich, or in any other portfolio
       formerly in the name of the Third 'Respondent to any other entity including the Fourth
       .Respondent ((Juba 1 Establishment) and/or the Filth Respondent (Qubo 2 Establishment) is
       hereby reversed under s. 423 of the Insolvency Act 1.986 and an order made under s. 423(2)
       and s. 425(2)(d) of the Insolvency Act 1986 that cash and securities up to the amount of £350
       million he paid to the Applicant in accordance with paragraph 13 above.

   ORDER FOR SALE OF PROPERTY

  20. In the event that the Respondent or the Third Respondent or Fourth Respondent or Fifth
   • Respondent fails to discharge the costs order provided for in paragraph 29 below in full by the
      due date, then the Respondent’s 5 Holland. & Holland sporting guns identified on Annex 4 to
      this order and in the possession of Richard Roberts of The Hollies, Old Avenue, West
      Byfleet, Surrey, ICT14 6A or Holland & Holland, 33 Bruton St, London W1J 6HH shall be
      sold by such method and in a thneftame that the Applicant’s solicitors shall prescribe. The
      proceeds of sale, after deducting any sale costs, shall he paid to the Applicant’s solicitors,
      Payne Hicks Beach, in part satisfaction of the costs order,


  CLEAN BREAK: CAPITAL MB INCOME

 21. Upon Ml and complete compliance with 'this order, the Applicant’s claims and the
     Respondent’s claims for periodical payments orders, secured periodical payments orders,
     lump sum orders, property adjustment orders, pension shaving orders and pension attachment
     orders shallbe dismissed, and neither patty shall be entitled to make any fmther application in
     relation to the marriage for an order under the Matrimonial. Causes Act 1973, section 23(l)(a)
     or (b), or be entitled on the other’s death to apply for an order under the Micritance
     (Provision for Family and Dependants) Act 1975, section 2.


 USB OF DOCUMENTS

22. Permission to the Applicant to rely on any documents disclosed in these proceedings in any'
    litigation for the purpose of the enforcement of this order, or any related action claiming the
    financial provision made in this order, in any jurisdiction world-wide.




SERVICE OF THIS ODDER AND THE JUDGMENT HANDED DOW ON 15
DECEMBER 2016

23. Upon the Applicant’s solicitors undertaking to use their best endeavors to obtain relief from
    the court in Liechtenstein as soon as possible, the Applicant’s solicitors shall serve tins order
    and the judgment on 3 January 2017 upon:-
                    a. all the Respondents: hy email to ita@f-ta.net:
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 39 of 74


                             T), the Second Respondent: by registered post to the registered address: Patrician
                                 Chambers, 332 Agiou Andrcou Street 3035, PO Box 54543, Limassol,
                                 Cyprus; and by fax to 0035725344548; and by email to -urfofalpavlaw.cona:
                             c. the Third Respondent: by registered post to the address of the resident agent,
                                 Anzola Robles & Asociados, Credicoip Bank Plaza, 26lh '.Ploor, Nicanor De
                                 Obarrio Avenue, SO1'1 Street, PO Box. 0832-2325, Panama City, Republic of
                                Panama; and by fax to (507) 263-0006 / (507) 263-4194; and by email to
                                hifo@anzokw.net
                            d. the Fourth Respondent: by official service at the address of the registered
                               agent, Walpart Trust, Zollstrasso 2,9490 Vaduz, Liechtenstein.
                            e. The Fifih Respondent: by official service at the address of the registered
                               agent, Walpart Trust, Zollstvasse 2, 9490 Vaduz, Liechtenstein,

   LIBERTY        TOAPM                  .   ...   '...................... -.................... -


   24. Liberty to apply to Haddon-Cave J to extend the time for serving this order and the judgment
       as provided in paragraph 23 above.

   25. Liberty to apply as to timing and implementation.

  26. Liberty to restore for enforcement purposes the application under section 24(l)(c) of the Matrimonial
      Causes Act 1973.

  27. liberty to bring any other applications for enforcement purposes under s. 37 of the Matrimonial
      Causes Act 1973 and/or s. 423 of the Insolvency Act 1986.

  28. Liberty to apply to Mr Justice HADDON-CAVE for directions in respect of the publication,
      reporting and anonymisation of tire judgment.


 COSTS
 29. The Respondent, the Third Respondent, the Fourth Respondent and the Fifth Respondent
     shall pay the Applicant’s costs of these proceedings on tire indemnity basis, summarily
     assessed at £1,096,971 and to be paid by 4pm on Friday 6 January 2017. The Respondent, the
     Third Respondent, Fourth Respondent and Fifth Respondent are jointly and severally liable to
     pay these costs.

 DATED 20 DECEMBER 2016
 sj




Please address all cornmnnications for the Court to The Family Division of the High Court, 1“ Mezzanine, Queen’s Building,
Royal Courts ofJustice, Strand, London WC2A 2LL quoting the case number in Hie top right hand comer of this form. The
Court Office is open between 10,00 n.m, and.4.30 p.m. on Mondays to Fridays,
                                                                                                                     D264
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 40 of 74




                                   INDEX TO ANNEXES


 Aroaex 1 -Ari colkctiom
 Aiijiiex 2 - Dedimilioro wOVaast
 Amies 3 - contemts/claattells schedole
 Amtex 4 -• Holland & Holland scliednle
 Armex S ~ Logamfi Certificate
 Ammex (fi - Council Regulatiom (EU no 4/2009) Certificate
 Annex 7 - Council Regulation (EU no 1215/20.112) Certificate
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 41 of 74



    IN. THE IflGH COURT OF JUSMCE


   BETWEEN:
                              TATIANA MMCMA1DLOVNA AICHMlil

                                               - and-




                                       WOOBBLABEILTB
                                                                              S)Nd

                                    COTOR INVESTMENT SA
                                                                              /JUl
                                   QUBO 1 ESTABLISHMENT
                                                                              /I til
                                   QTDBO 2 ESTABLISHMENT




                     ANNEX 1 TO OBBER BATED 20 DECEMBER 2016


    No.                Artis!                           Taimtijsg Description
         1.    Klein, Yves            Untitled Blue Monochrome (IKB 271), 1960, mixed
                                      media,-50 by 50cm
     2.        Doig, Peter            Country-rock (wing-mirror), .1999, oil on canvas, 194.9
                                      by 270cm
     3.        Warhol, Andy           Nine Multi-coloured Marilyns (Reversal Series), 1979-
                                      86, acrylic and silkscreen ink on canvas, 138 by .106.1
                                      cm
     4.       Wesselmarm, Tom        Bedroom Painting #49, 1983, oil on canvas, 66 by 40
                                     5/8 in
     5.       Warhol, Andy           Brigitte Bardot, 1974, Acrylic and silkscreen ink on
                                     canvas, 120.6 x 120 cm
    6.        Klein, Yves            Untitled Anthroponidtrie (ANT 9), 1960, mixed media,
                                     76 by54 cm
    7,        Rothko, Mark           Untitled, 1968, acrylic on paper laid on panel, 85 by
                                     65.6 cm
    8.        Rothko, Mark           Untitled (Yellow and Blue), 1954, (registered under the
                                    Mark Rothko Estate number 1218.68), oil on canvas,
                                    242.9 x 186.7 cm
    9.        Klein, Yves           Accord Bleu (RE 52), 1958, Dry pigment, synthetic
                                    resin, natural sponges, 20 % x 53 % x 3 in
    10.       Hirst, Damien         Kingdom of Heaven, 2006, butterflies and household
                                    glass on canvas, 243.8 by 213,4cm
    11.       Gnrsky, Andreas       Pyongyang V, 2007, c-print mounted on Plexiglas in
                                    artist’s frame, ed. 1/6, framed: 307 by 219cm, image:
                                    284,5 by 196.5cm
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 42 of 74




                                                                                                                                  0
                                                                                                                                                            j
                                                                 mmm¥,
                                                                 -r~~---- .--------rr*"*'                                                                   ?
                                                                                                                                                           •:




                                                                                                                                                       !




                                                                                                                                                   i
        '•Yvci kidlfl'
        3Pt)ritLm.BLUCtiOPlO'dl|"li'OMK
        #•271)

        yj^i^WtpMtlWti^ltWlinShVnduhkd'on isirdl

                                                                                                                                               i
       ■■...... •........... ..
       14oasdh'tii6.AlnHi)ibVtoti'<fkgoW(i|’i'piad-liy afiiii.'il/^'i'k^hluilXeiitruH^lssuedliv'ihfyVQd-JtlsIn'At'iil.llYp??/1^
       !|'^6pr'(tetiIfjIliS.i'ii’l'ililtoslinft'fdKQ$?i.-   "
      •pftWBWfitiri
                       .•Ml- .M
                   ijGUsi's'MfipIn)
                  jolldcta^Wr)                                  ....                                                                       i
                  ;s,                                 S^iFeiss^itotBS

                                                                dwflei'-




                                                                                                                                      10
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 43 of 74




                                                               'Ctfrfefi'fiVfl'iiMtt.




         ’fcsMtV


        '6u ptftiEintes        ,          ,,
        $$ !ik,'0c'?!H?&A byjD&Mr.



        fg'dVBiAHce
        'fiavhVBr^ii's^iftei'jijfe.Wsiy^rli ,,


       fActiulreti di’e'Gttvfrtim t.bp.'fib|)vtG by ttopi'ss'ent pwnei"

       .■Nev/toTki Bvln KrtiWOlK Bot^Pllse, Wte#'r''P.rFX9S.li             .            .       ....
        Vpftdpta'Prr,Mdjfls'8'itdfelsiifle!Mrt'Artefl]I«fy;OttawfliMa%ial8aj|er]/-nfpjoSdaAlii!fiMt!'n.tftT6Mil¥5?,-ar

       •AtliVatlalo'flri-.lwsoii, Rat’d
       llWe, ,
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 44 of 74




       iW^SasfeiiuW^w

       •'to'ejoU^cl l1tl''J|V.j!i.




       ltiy^^wO^^*AiiWW9i!WSWWM‘4l
       fl.fiiicited telly fronitlre al)oy$ by fJ«) Pffi'wu twn »l




       gasir&tjd/Ki^il-g^pilbAlllUsttalBAlJiHcelour.
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 45 of 74




        Jvjnj'feiifilJrfii


        .jlio'pffdtcjjet;
       fSP^S&(n..''^'/0'6^S.

        p^jiSfi'tl !n®8S:



       WtyAMoE'
       SMSMf)jfGS|$M'ti6VZY6|-)f
       lj6j(hM/e*M6v^a|>6moh
                                                                         8i5BW28S

       AtfuifycisfifeGily from the iiiidto'ljy t'he'ij/etijfjt d'jwiff
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 46 of 74




           AndyWafljiil
           WlrTfiBAROOT

           •jiGryifc, ^jil^T!(>h iil/i'gMfj'dhall <>()
           ■lsdMyj:mni;wmy4PM




                                                                                                                                  !
         Zlfi'-ik1    ?A r iwi!/- > — O/< ssr 1*1 i-i'f'


                                 .,„..-. ................,-.., .liW!a’6s]i!//alnlcii,Vw:Sammfewaw!M^aote®
          tot;ch'^Ql4l|3,S,ll|tistrate(Hncp|bur(ln'GulU6rS,aQli5lShMo'lfiz.'tiii!ii'thi6rf0to']<liS(/iiES"gha.Mlll!!f3!)v'iteti


         .uriwimii;                    „       .           ...,,,                 .          ..
        ;i!l(iWitGr'S9sh^b''MrmVf^atoy0il)t)'                                                  .................... ,
        :NellfYlilbdntlSgllvl(lng)|ero,Bc!So't/!S^K!i'Wd'So1G1ilMo)j(igf(!lls'b)in(Sfto//i(ijg^mySti///)/i|fAli)/Olf




                                                                                                                                  14
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 47 of 74




         'Xycs K|Sy.   , .
         ) JMT^P.ANrflifPP'OWiSTi.iK
         ;(Am"a)
         y^R®!)ei)W:i'iJi/(lh'jf!(l>JiS!ir67j (igjiiy'bjd     P'S-P.^iV^
         fGiyWmdbj/shfimi.                                                                   !

        ■igi'!5cy.fe:iiiys6ft                                                                J
                                                                                             II

        "I'ffls.worWs tocovilatlli)                AWli|,\(#.6j)p{iAf pfitiM'W'®             !
        j|^rTvi(0!p.pti^ron/ls?te,(flpqiiiwttt^iS|y Imro.theaifl?): Ip ®,69)                 !

        •piW6l?0)fe6tlqf1'            • •            ■                                       I
        •Acciuli-eil' tllrectly imroiho'ahov£i.'.by..}bo prmtwna:                            ;

        ■r!aij/4'enTOi)te:l<te(bibi]ateuaWsppii^fidlogp9jS5,-P/tiA'Mi-ANT9,'l|ICis)i1(!y:y




                                                                                                  15
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 48 of 74




                                                          ^mmmU
                                                          i.-jtjx-,—---------——-.-r'rrr:




           Ms/fc'Roililio

          :flated-ijs?4iid|l'0tiV|5i.d                 $10 W-#’ ('sV'eTs'f
          StimdiinpW'l/iMyiMdl




         ^a/mei'ftygfiMfe ^vvM!!
         ■Ktita'Rdthko-i’rtzel CdSnitori.tjeitfyQjli
         4j3||r,(o Soystef, .SS5®J
         j'ijsjpas 9.pgfl( Sajleiy, teiiliiin.S.
         ^riviiteColiiicibn "     ,        .,
         YaWWBW|fii$^fti,'N.sfr.Y6ftoh8t§iNSsi5tyi1

         Adi/Uli'Stj directly frc'rti the. atioyg bythi^wt owner

         i’acy/lakileBsyefeiyStfic/ffif/rlrorWlisoirh^
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 49 of 74




                                                                                             ....................
                                                                                                   .
                                                                   ------ V—------------ -—Vi-------- —




          ■DNTTWiO^yt'LLOWANOJft^)



         •DiepUle'cl lf|J-95f},




         MefrllVoroiigh-A;Ui|.UecmCT§twivfatii)DroUgb.{3fillpiy>'ift,ycjtV'!{6;ii<
                        thb attWtoSii'O)
        iMr.'and til's, {•■’iii | Mellon, Upp'(ii,vl!|e,V|fg!!il^'(flpt|i/irBcl.fjYiTffl.^
        refro-aSyi)-)!)'?!)    '     ' ' '                    ........
        >to(l§6Jj.9nyglt,Par]<($q(|ijIfBdtiS)n'thp£ib'6Ve)                     ..
        mY$teKdJ!m.yoii5p0i6hyl5,Ne.v)ygi'|(lp.o^8%)poj;^.yjiSxt(^()/rt^tiy^;i|i!38W^X^3^

        ^ti.4Lllretf()ll,6Ctiyrromi|mi]l,i6vab,Vih'ii!i'res6)WolVllQT'
       $xyi6irto

                                                                                                [S®
       >(998

       th6$&ntli£mte0i(y{09



      t.lTEj'A'l'i/.®
      :ExbX)flt/-Rewjlnycn,V4p.iU|fei:s|.lyM-'fi?lleryi,^/i(te-ib'Moi|l('^^^^^
      •Bat!li6,'8(asV'el/oignnclS?//o)Kn6cl{lfsO              .. .,

      iHavennncl Lontton, 'l©p, osr, no,:%j2,.|3,99(!;, HlustVated ineolpiiV-




                                                                                                                    17
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 50 of 74




                                                         Contemporary Art

                                                                                                                          i




           YvwKfoln
           accord am
          (RE&7)
          stgnad, tltleif, dated5Sand insfltbefi GO!$on!clrchm on the reverse
          dry pfemorttfi? q'nlhette resin, miiural spongasanci pahbles on boartl
          B2bymi> byy.Som.; 20>AbyE33A by$ln.


          This woi'li Is reglstevadwith the Yves Kfeln ArchtVfis, Paris tinder number RES2, Upon the requestor tho
          purchaser, a ceitlflcBteofaulhentteity vdll be issued by tlia aichlves,

         mOVtWiNCE
         Saferfo Rive Urolto, Paris
         Mr, William l(, Jacobs. Jr„ 39(50
         The !3rot,i|ilynMiib'eum,NewYai'l((l).equc8toftho above, 1992)
         chrtsfe'a, New York, November 3.4) 2012, Lot 69 (oonsfgnoci by ilia above)                                  }
         Pi'tVAieGoliectton, Sotheby’s, New Yorh, Contemporary Art FventeAnctfon,l^May 20)5,Lotb'S
                                                                                                                     !

         Acquired directly fmmtfto above by the present ovriier




                                                                                                                     18
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 51 of 74




        DamUi'i (filfit
        jMoro'yofjiEAyto
        MfiWflkkaMjmisehqklBtess-wcwW!!
        ?‘lk'8bj/2mcf!);;®{; HyMn.
        kxmtteilhSSbh



       !^.filiQ6ijl!p)Srrclofi,S?-0Q$
       'Afiotidof tip OUWefi'M.'Sencljfil'Diiiic'otlbi)
       Sd£heBy'3YipJ!don106nWi)ipbt|ifj'AR^i5ri6S'/ito^0SSbdiltfeM'i,’i-ii't4
       Acgylred cilriiQti/frohi thediioVa by.tiie pi'6'ssntoVyh'ei‘




                                                                                19
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 52 of 74




          /AilUftos 6'uts)y
          l/’yGNGVANtftf'

          famkal>7Mfm<Knj3!So?MyM^n3
          *WW9*>WS<N^W<li*
         teestiedfrt 20b7,-toM5iR 6 tiutffei'WBis) »i»#(«/npif &•'




         fflOVeNil'N®

         j$%lW0$f0$ii'ofirthiiZib<>vt3hylha.pr&!iai-iit>wii'e(-
        £XH|B)TED
        .i3iisct'f<C}j)st|illJs6Cl)ii ®a’56l; Ait/kiiS 6u/st^:20jdXoi.!, .fli.l6th6!,',oxi>roplQ.exl.'MtSdi P'.6.S IllifiOJ-fittcI [i i iSilppl;'

        .UXmATURE                   , ,                             ,.                                                    .
                                  IWwJ<ui^ftnus6jim                                                                KlW80iOS.'2Wp,
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 53 of 74




    IN TIME HIGH CODJRT OB' JUSlItJE
    FAMILY MVISION
                                                 CASE NO. ff.)M3jD>fl>5340

    BETWEEN:

                   TATIANA MIKHAILOVNA AEEMEDOVA
                                                                Arolicamt
                                       - and-

                    EABEBfAlD) TEMUR OGEY AICHMEBOV




                         QKJBO 1 ESTABLISHMENT
                                                         4th Hespomdlent
                         QUJBO 2 ESTABLISHMENT
                                                          §tb Regwomclemil:


               ANNEX 2 TO ORDER BATED 20 DECEMBER 2016
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 54 of 74




            THIS DEGLARATtOW OF TRUST is made the           I'j     day of                 2015


        BETWEEN:


        (1)      FA^KmtS TEYPSOR-OGLY AKHMEDOV of House 16, Pesiovo Village,
                 Myiishchlnsklf rayon, Moskovskaya oblast, 141035 Russian Federation
                 (“FTA”) aiid

        (2)      WQODBLADi LIMITED a company registered in the Republic of Cyprus
                 under number HE 221906 whose registered address is 332 Agiou Andreou,
                 Patrician Chambers, 3035 Limassol, Republic of Cyprus (the “Trustee")

       NOW THIS DEED WITNESSES as follows:

       1.       FTA hereby assigns to the Trustee, as trustee of the Akhmedov 2013
                Discretionary Trust all his right title and Interest of whatsoever nature In the
                assets set out in the Schedule to this Deed (the “Scheduled Assets”).

       2.       Pending completion of the transfers of the Scheduled Assets, FTA declares
                himself to be the trustee of file. Scheduled Assets, and undertakes only to
                deal with the Scheduled Assets as directed by the Trustee,

       3.       FTA further undertakes to execute such documentation as the Trustee may
                reasonably require in order to transfer legal title to the Scheduled Assets to
                the Trustee,

      IN WITNESS of which this deed has been duly executed on the day and year first
      above written



      EXECUTED AS A DEED BY                          )              /'mk
      FARKHAD TEYWIUR-OGLY AKHMEDO-V                 )     ......


      in the presence of:




                                A/a,—i-^   Uc/L- R, i £1




                                                                                                   22
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 55 of 74




                                       SCHEDULED ASSETS



        All FTA’s right title and interest in the entire issued share capital of trie following
        entities:

        Entity                               Countrv of Incoroofation

        Avenger Assets Corp,                 Republic of Panama
        Carolina Limited                     isle of Man
        Lucy Limited                         isle of Man
        Sedeli Finance Limited               British Virgin islands
        Sunnlngdale Limited                  Republic of Cyprus




                                                                                                  23
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 56 of 74



     M THE HIGH COPMT Qg JUSTBCE

     FAMILY DIVISION

                                                                  CASE NO. FP13D0S340

     BETWEEN:


                     TATJfANA MIKHAHILOVNA AlBimnEDOVA



                                           - and -




                                      WOOBJSLADELTD




                                 COTOR INVESTMENT SA




                                QUIBO 1 ESTABLISHMENT




                                QUBO 2 ESTABMSBDMiENT

                                                                       5th Mespondent




              ANNEX 3 TO OEJDEB. DATED 20 DECEMBER 2616




 1     Pair of George II mahogany open arm chairs circa 1750
 2     George II mahogany oval wine cooler and stand circa 1750
 3     Pair of cut glass twelve light, two tier chandeliers,
       20th century in mid 19th Century Perry style
 4     Large Empire style faux bronze carved wood torches,
       first half 19th Century




                                                                                        24
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 57 of 74



           Ivan Konstantinovich Aivazovsky (Russian, fo. 18:17 - d.1900)
           (stormy coastal view with travellers)
           Ivan Konstantinovich Aivazovsky (Russian, b.!.817 - d,1900)
           (Square with figures standing by a church)
           Ivan Konstantinovich Aivazovsky (Russian b.1817 - d.igoo)
           (Shipping of a rocky coast in rough seas)
           Pair of George III painted and gilt demi lune console tables
          Kuba runner, the Caucasus, 3rd quarter 19th Century
          Sergei Arsenevich Vinogradov (Russian b.1869 •• c!.:l938)
          Ivan Konstantinovich Aivazovsky (Russian b,1817 ■■ d.1900)
          (Bullock carts near the coast at sunset)
         Yuli Yulievich Klever the Younger (Russian, b. 1887.-d.1942)
         Pair George III mahogany library open arm chairs
         Aggregate value on Victorian mahogany full size billiards table,
         6 light scroll frame full size biliards table pendant light frame,
         Mahogany circular revolving cuesstand,
         Burroughs St Watts mahogany scoreboard,
         89.5cms wide. Balls and accessaries wall rack,
         cues rest, balls and accessories
         Pavel Kuznetsov (Russian b.lSVS -c!.1968)
         Alexander Benois (Russian b.1870 - d.1960)
         Konstantin Krizhitzhki (1858 -19.11)
         Russian early 19th Century fold overtop card table
         Empire style oval work table, early 19th Century
         Mid 19th Century circular centre table
         Russian Karelian birch circular centre table, early 19th Century
         Russian malachite and ormolu surtout de table in Empire Style,
         mid 19th Cenutry
        Pair of granite and ormolu mantel urns, 19th Century
        George III gilt carton pierre overmantel, circa 1775
        Pair of George III mahogany gilt open arm chairs, probably by
        Thomas Chippendale, circa 1770
        George III mahogancy library breakfront bookcase, third quarter
        18th century
         Twelve light two tire chandelier in early 19th Century Perry style
         Ormolu and malachite mantel clock signed Breguet, first half 19th Century
         Iranian silk garden carpet, late 20th Century
         Iranian part silk rug, late 20th Century
         Ivan Konstantinovich Aivazovsky (Russian b.1817 - cl,1900)
        (Moonlit sea with a ship)
        Ivan Konstantinovich Aivazovsky (Russian b.1817 - d.1900)
        (Ships being driven offshore in a storm)
        Ivan Konstantinovich Aivazovsky (Russian b.1817 - d.1900)
        (Shipping in a clam with a rocky headland)
       Ivan Konstantinovich Aivazovsky (Russian b.1817 - d.1900)
       (Coastal view with a tower and camels drawing a cart)
       Isaac llyitch Levitan (Russian, B.1860 - d.1900)
       (A marsh with fishing boat and birds at dawn) '
      Set of 12 George III mahogany dining chairs after a design by John Linnell,
      with two open arm charis of a later date
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 58 of 74



         37        George III mahogany serving table circa 1780
         38        PairofGoerge III mahogany demilune console tables, circa 1780
         33       Regency oak and pollard oak four pillar dining talbe by George Bullock
        40         Early 1.9th Century Carrara and breche marble chimneypiece
        41         Pair of Empire bronze and ormolu seven light candelbra
                  first ha If of 3.9th Century
        42        Tabriz carpet, North West Persia, circa 1930
        43        Ivan Konstantinovich Aivazovsky (Russian b.1817 - cl.1900)
                  (Moonlight coast landscape with figures on the shore)
        44        Nicolas Gregorovitch Svertschkoff (Russian bJ.817 - d. 1898)
                  (The Tsar being drawn in a sleigh in snow)
       45         Nicolas Gregorovitch Svertschkoff (Russian b.1817 - d. 1898)
                 (A coachman driving a sleigh in snow)
       46        Aggregate value on Pair of 6 light cut glass chandelier in 19th Century
                 style, pair matching triple wall sconces
       47        Ivan Konstantinovich Aivazovsky (Russian b.1817 - d,1900) (Mountain top village
                 with a ruined tower)
       'l8       Isaac llyitch Levitan (Russian, B.1860- d.1900) (Woodland clearing)
      49         Part set of enamelled glass wares made for the Russian
                 imperial yacht 'Derzhava'
      50         Part suite of George III gilt seat furniture, late 18th Century
      51        Pair of early 19th Century rosewood 'X' frame stools or window seats
      52        Iranian Tabriz silk carpet, iate 20th Century
                (field with 10 bands of formal foliate medallions)
  53            Ivan Konstantinovich Aivazovsky (Russian b.1817 “d.1900) (Sappho)
  54            Vassily VasillevichVeretshchagin (Russian b!842-d.1904)
  55            Konstantin Somov
  56           Alexei Petrovich Bogoliubov (Russian b. 1824 - d.1896)
  57           Ivan Konstantinovich Aivazovsky (Russian b.1817 •• d.1900)
               (Study of a ship of the coast)
  58           Ivan Konstantinovich Aivazovsky (Russian b.1817 - d.1900)
               (Moonlight landscape In the bay of Naples)
  59          Piotr Ivanovich Balashov (Russian b.1835 - d.1888)
  60          Sylvester Feodosievich Schedrin (Russian, b.1791 d.1830)
  61          G I Ranin (?)
  62          Nicolas Gregorovitch Svertschkoff (Russian b.1817 - d.1898)
  63          Russian school late 19th Century (Winter landscapes)
  64          Alexandre Altmann (Russian b..t885 - d.1950)
  83          Early George III mahogany bufeau/bookcase, possibly Irish, circa 1765
 66           Ivan Konstantinovich Aivazovsky (Russian b.1817 -d,:l.900)
              (Figures in a boat)
 67           N Planin (7)
 68           Ivan Konstantinovich Aivazovsky (Russian b.1817 - d.1900)
              (Paddle steamer offshore)
 69            Late 18th Century mahogany and ormolu cylinder bureau In the
              manner of David Roentgen          '
 70           Ivan Konstantinovich Aivazovsky (Russian b.1817 r d.1900)
              (Winter landscape)
 71           Russian silver mounted oval centrepiece bowl
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 59 of 74



    72   Russian silver mounted square glass' dish
    73
         Russian silver punch bowl and ladle
    74   Russian silver mounted slender oval dish stand
    75   Set of!2 Russian silver plates
    76   Russian silver mounted glass punch bowl
    77   Russian silver oval bowl with swing handle
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 60 of 74




      IN THE fflGM COURT Off JUSTICE
      jpAjjnLYipiviisffON
                                                                              CASE NO. F]D>]13)Ii)05340

     BETWEEN:

                              TATIANA MIKHAILOVNA AKHMEDOVA

                                                  - and -

                               FARKHAB TEMUR OGLY AKHMEDOV


                                                                                       2lul EflSWOJIMlOTt


                                                                                       3rd Respcmdenit
                                       QBBO 1 ESTABLISHMENT
                                                                                       4th 'JRcswoMdmil
                                       QIJBO 2 JESTABHSHMENT




                          ANNEX 4 TO ORDER DATED 20 DECEMBER 20.116




   Gauge or calibre        Maker's name    Type (e.g. over-and-unticr, side-by-side, etc) including
                                           identification number

   12 bore                 HOLLAND &       Shot Gun             SIDE BY SIDE         40034
                           HOLLAND

  12 bore                  HOLLAND a       Shot Gun            SIDE BY SIDE          40033
                          HOLLAND

  20 bore                 HOLLAND &       Shot Gun             SIDE BY SIDE          41361
                          HOLLAND

  20 bore                 HOLLAND &       Shot Gun             SIDE BY SIDE          41360
                          HOLLAND

  12 bore                 HOLLAND &       Shot Gun             SIDE BYSIDE          41398


                      1   HOLLAND
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 61 of 74




    IN THE HIGH COIJZT Of JUSTICE




    BETWEEN:




                                - and-




                       QUBO 1 ESTABLISHMENT
                                                     4th Respoiadlemt
                       QUBO 2 ESTABLISHMENT
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 62 of 74




                                                                   ANNEX V


         Certificate on Judgments and court settlements referred to in Articles 64 and 66 of the Convention on jurisdiction and the

         recognition and enforcement of judgments in civil and commercial matters



         1 State of origin: United Kingdom (England and Wales)


         2. Court or competent authority issuing tho ceitilicate


         2.1. Name: the High Court of Justice


         2.2. Address: Royal Courts of Justice, Strand, London WC2A2LL


   ■ 2.3. Tel./fax/e-mail: ■i-4420 7947 6000


     Admlnstratlvocourtofflce.qeneraloffice@hmcts.x.gsi.oov.uk


     3. Court which delivered the judgment


     3.1. Type of court: Family Court


     3.2. Place of court: Royal Contis of Justice, London


    4. Judgment


    4.1. Date IS December 201 fi


    4.2. Reference number: FD13D0334O


   4.3. Tile parties to Hie judgment


   4.3.1. Name of plaintiff (Applicant): Tatiana Mikhailovna AMimedova


   4.3.2. Name of defendant (Respondent): Farkhad Temur Ogly Akhmadov


   4.3.3. Narne(s) of other parties, if any:


  Woodblade Limited (Cyprus) [Second Respondent]


  Color Investment SA (Panama) [Third Respondent]


  Qubo 1 Establishment (Liechtenstein) [Fourth Respondent}


  Qubo 2 Establishment (Liechtenstein) [Fifth Respondent]


  4,4.     Date of service of the document instituting the proceedings where judgment was given In default of appearance;


  Served on Defendant/Respondent on 23 D@camber2013 (& he submitted to the jurisdiction on 10 June 2015)


  Served on Second Respondent on 28 October 2016 and 3 November 2016


                                                            Page 1 of 2
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 63 of 74




     Served on Third Respondent on 23 October 2016 and 8 November 2016

     Served on the Fourth Respondent on 23 October 201G and 8 November 2016


    Served on (he Fifth Respondent on 2.6 October 2016 and 8 November 2016


    4.5. Text of Ihe judgment as annexed to this certificate


    Attached


    5. Names of partlea to whom legal aid lias been granted: not applicable


    The judgment is enforceable in the State of origin (Article 38/58 of the Convention) against:


    Name: Farfchad Temur Ogly Akhmedov

   Woodblacle Limited


   Cotor Investment SA


   Qubo 1 Establishment


   Qufao 2 Establishment


   Done at Royal Courts of Justice, London, on 20 December 2016




                                                                           ipfiim




                                                      Page 2 of 2




                                                                                                    31
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 64 of 74




                                                                   ahwx y



         Curlillcate on (udgmenls and court sottlemenls mferred to In Attlclca 64 /mil 5fl ol the Convention on iurlodlcllon and lliii

         rccocinltlon and enforcement of |udgmonls in civil and commercial mailers



        1, Slate of origin: United Kingdom (England and Wales)

        2, Court or compeient aullrorlty Issuing Ihs certificate

        2.1. Narno; Iho High Court of Justlco

        2.2. Address: Family Dlvleton, fioyal Courts of Justine, Sir,ind, London WC2A2LL

        2.3. Tel./fax/e-niall: 1-1420 79-17 7161

       rc|.famllvhlohcourl(5)hmcts.n.q|.nov.uk


       3, Court whblideflvared tha Judgmonl

       3.1. Type of court: Family Court

       3.2. Plfica nf cou/l: Femily Division, Floyfll Courts of Jusllce, strand, t.omlon WC2A 2LL

       4, Judgment and order

      4.1, Date Judgments dated 15 Dncemhor 2016 & 20 PocomborSOIC forder dated 20 December 20161

      4.2, Reforence number: F013005340

      4.3, Tha parlies to the Judgment

      4.3.1. Name of plaintiff (Applicant): Tatiana Mikhailovna Atdimedova

      4.3.2. Name ol defendant (Ftsspondent); Farkhad Temur Ogly Akhmadov


      4.3.3. Namefe) of other parties, il any;

     Woodbinds Limited (Cyprus) [Second ReBpondentJ

     Cotor Investment SA (Panama) [Third Flospondent]

     Qubo I Establishment (Liechtenstein) [Fourth Respondent]

     Qubo 2 Eatablishment (Liechtenstein) [Fifth Respondent]

     4,4. Date ol ssrvfcfi at the document Instituting thn proceedings where judgment was given In default of appearance:

     Served on Delendtmt/Roepondenton 23 December 2013 (&ho submitted to iho Jurisdicifon on 10 JurtoKfl’Is)

     Served on Second Respondent on 2B October 2016 and 0 Movomber 2010


                                                             Page 1 of 2




                                                                                                                                         32
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 65 of 74




        Served on Third Respondent on 25 October 2016 and 8 November 2016

       Saved on the Fourth Respondent on 2G October 2015 and 3 November 2015

       Served on the Fifth Respondent on 25 October 2018 and 8 Novernber2016

       4.5. Text of the judgment as annexed to Ibis certillcats

       Attached

       5. Names of parties to whom legal aid has been granted; not applicable

       The judgment Is enforceable In the State of origin (Article 38/58 of the Convention) against:

       Nnmo: torkhad Temur OglyAkhmedov

      Woodblade Limited

      Color Investment SA

      Qubo 1 Establishment

      Qubo 2 Establishment

      Done at Royal Courts of Justice, strand, London WC2A 2LL, on 20 December 2016 and amended on a January, gem

      fikinalurn and/nr stamm




                                                           Page 2 of 2




                                                                                                                    33
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 66 of 74



    In tme mgh coumt of justice
    FAMILY mvjsfow
                                              CASE WO. EP13JI0S340

   BETWEEN:


                 TATIANA MHCHAIMYNA AKHMEDOVA
                                                              Agglicamt
                                  -and-

                  FABKHAD TEM1DM. OGJLY AKHMEDOV
                                                           Resimonidleiriit
                          WOODBLABELTD
                                                       2m1 Respioiniidlenit
                       COTOR INVESTMENT SA
                                                       3r{1 Respondent
                      QDBO I ESTABLISHMENT

                      QUBO 2 ESTABLISHMENT




             ANNEX 6 TO ORDER BATED 2® DECEMBER 2016
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 67 of 74




      EXTRACT FROM ADEaMON/COURT SETTLEMENT IN MATTERS RELATING
      TO MAINTENANCE
      OBLIGATIONS SUBJECT TO PROCEEDINGS FOR RECOGNITION AND A
     DECLAMATION OF
     ENFORCEABILITY
      (Article 28 and Article 75(2) of Council Regulation (EC) No 4/2009 of 18 December 2008 on
     jurisdiction,
     applicable law, recognition, and enforcement of decisions and cooperation in matters relating
     to maintenance
     obligations (1))
    IMPORTANT
    To be isstued by tlhe muni off origim
    To be issued only iff the decision or court settlement is enforceable im the. .Member State
    of origin
    Mention only information which is given in the decision or corart settlement or off which
    the count off
    origin has been made aware

    1. Nature off the document
    Decision
    Date and reference number: 20 DECEMBER 2016
    FD13D05340
    2. Court of origin
   2.1. Name: THE HIGH COURT OF JUSTICE (FAMILY DIVISION).
   2.2. Address: ROYAL COURTS OF JUSTICE, STRAND, LONDON WC2A 2LL
   2.2.1. Street and number/PO box: STRAND
   2.2.2. Place and postal code: LONDON WC2A 2LL
   2.2.3. Member State: UNITED KINGDOM
   2.3. TelepIione/Fax/E-mail: +4420 7947 6000
  ADMINSTRATrVECOURTOFFICE.GENERALOFFICE@HMCTS.X.GSI.GOV.UIC
  3. Claimant
  3.1. Person A
  3.1.1. Surname and given name(s): TATIANA MIKHAILOVNA AKHMEDOVA
  3.1.2. Date, (dd/mm/yyyy) and place of birth: 2(1 JULY 1972 BUDAPEST, HUNGARY

   (lMl) If the decision/court settlement concerns more than three claimants or three defendants,
  attach an additional sheet.
  3.1.3. Identity number or social security number:
  3.1.4. Address:
  3.1.4.1. Street and number/PO box: SOMERTON HOUSE, ST.GEORGE'S BILL
  3.1.4.2. Place and postal code: WEYBR1DGE, SURREY KT13 0NR
  3.1.4.3. Country: UNITED KINGDOM
  3.1.5. Has benefited from
  3.1.5.1. legal aid:
 NO
 3.1.5.2. exemption from costs and expenses:
 NO
 3.1.5.3. free proceedings before an administrative authority listed in Annex X of Regulation
 (EC) No 4/2009:
 NO

                                           Page 1 of 4


                                                                                                     35
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 68 of 74




     4. IDefendailies) (:|;) (**)
     4,1 Respondent
     4.1.1, Surname and given name(s):FARKHAD TEMUR 06LY AKHMEDOV
     4.12, Date (dd/mm/yyyy) and place of birth: 15 SEPTEMBER 1955, A ZERBAIJAN
     4.13. Identity number or social security number:.
     4.1.4, Address:
     4.14.1, Street and wmber/PO box:.... 1? MIRZA SHAF1" STREET, OLD CITY
     4.14.2, Place and postal code: BAKU AZ1095
    4.14.3, Country: AZERBAIJAN
    (**) If the decision/court settlement concerns .more than three claimants or three defendants,
    attach an additional sheet.
    4.15, Has-benefited from.
    4.1.5.1. legal aid:
    NO
    4.1.5.2. exemption from costs and expenses:
   NO
   4.15.3, free proceedings before an administrative autirodty listed in Annex X of Regulation
   (EC) No 4/2009:
   NO
   4.2.     Second Respondent
   4.2.1, Surname and given name(s): WOODBLADE LIMITED
   4.2.2, Date (dd/mm/yyyy) and place of birth: COMPANY REGISTERED IN CYPRUS.........

   4.2.3, Identity number or social security number:,
   4.2.4, Address:
   4.2.4.1. Street and number/PO box: PATRICIAN CHAMBERS, 332 AGIOU ANDREOU
   STREET 3035
   4.2.4.2. Place and postal code: LIMASSOL PO BOX545443
   4.2.4.3. Country: CYPRUS
   4.2.5, Has benefited from
  4.2.5.1 legal aid: NO
  4.2.5.2. exemption from costs and expenses:
  NO
  4.2.53. free proceedings before an administrative authority listed in Annex X of Regulation
  (EC) No 4/2009:
 NO
 4.3.     Third Respondent
 4.3.1 Surname and given name(s): COTOR INVESTMENT SA
 4.3.2. Date (dd/mm/yyyy) and place of birth: COMPANY REGISTERED IN PANAMA
 4.3.3. Identity number or social security number:
 4.3.4. Address:
 4.3.4.1 Street and number/PO box: C/O ANZOLA ROBLES &A80D1AD0S, CREDITCORR
 BANK PLAZA, 26TH FLOOR, NICANOR DE OBARRIO AVENUE, 50TH STREET
 43.4.2, Place and postal code:. ,PO BOX 0832-2325, PANAMA CITY
 43.4.3. Country: REPUBLIC OF PANAMA
 4.3.5. Has benefited from
 43.5.1. legal aid:
 NO
 43.5.2. exemption from costs and expenses:
 NO

                                          Page 2 of 4
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 69 of 74




    Person for whom maintenance is owed:
    TATIANA AKHMEDOVA .
    5.2.12. Amount to be paid in one sum
    Due date: 4PM ON 6 JANUARY 2017
    Amount: £224,430,508

   5.2,2,6. Interest (if specified in the decision/court settlement)
   If the maintenance claim is subject to interest, please indicate the rate: 8% PER ANNUM
   Interest due as from: 06/01/2017 (dd/mm/yyyy)
   5.3, Costs and expenses
   The decisim/court settlement provides that
   FARKHAD AK.H.MEDOV, COTOR INVESTMENT SA, QUBO 1 ESTABLISHMENT
   AND QUBO 2 ESTABLISHMENT must pay the sum of £1,096,971.................................
   to: TATIANA A1CHMEDOVA

   Done at: THE ROYAL COURTS OF JUSTICE, LONDON on 20/12/2016
   (dd/mm/yyyy)




                                        Page 4 of 4



                                                                                              37
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 70 of 74




    WIME HIGffl COURT OF JUSTICE
    FAMILY DIVJISION
                                              CASE NO. FID).13@.I)S340

    BETWEEN:

                 TATIANA MIKHAILOVNA AKHMEDOVA
                                                                  camt
                                   - and -

                  FABKHAD TEMUR OGLY AKHMEDOV

                          WOOBBLADEJLT®

                       COTOR INVESTMENT SA

                       QUBQ 1 ESTABLISHMENT
                                                      4th jK.es
                      QUBO 2 ESTABLISHMENT
                                                      S^RespondcMi:




             ANNEX 7 TO ORDER DATED 20 DECEMBER 2016'
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 71 of 74




     CERTIFICATE CONCERIMIONG A JUDGMENT IN CIVIL AND COMMERCIAL
     mraias

    Article 53 of Regulation (EU) No 1215/2012 of the European Parliament and of the Council
    on jurisdiction and the recognition and enforcement of judgments in civil and commercial
    matters

    1. Comt of origin
    1.1. Name: THE HIGH COURT OF JUSTICE (FAMILY DIVISION).
    1.2. Address: ROYAL COURTS OF JUSTICE, STRAND, LONDON WC2A 2LL
    1.2.1. Street and numher/PO box: STRAND
    1.2.2. Place and postal code: LONDON WC2A2LL
    1.2.3. Member State: UNITED KINGDOM
    1.3. Telephone/Fax/E-mail: +4420 7947 6000
    ADMINSTRATIVECOURTOFFICE.GENERALOFF1'CE@HM:CTS.X.GST.GOV.UK


   2. Claimant
   2.1. Surname and given name(s): TATIANA. MIKHAILOVNA AKHMED OVA
   2.2 Identification number (if applicable and available)
   2.3 Date (dd/mm/yyyy) and place of birth: 26/07/1972 BUDAPEST, HUNGARY

   2.4. Address;
   2.4.1. Street and nmnber/FO box: SOMERTON HOUSE, ST.GEORGE'S HILL
   2.4.2. Place and postal code: WEYBRIDGE, SURREY KT13 0NR
   2.4.3. Country: UNITED KINGDOM
   2.5 Email (if available)

   3. Defendants)
  Respondmt
   3.1.1. Surname and given name(s):FARKHAD TEMUR OGLY AKHMBDOV
  3,1.2 Identification number (if applicable arid available)
  3.1.3. Date (dd/mm/yyyy) and place of birth: 15/09/1955, AZERBAIJAN
  3.1.4. Address:
  3.1.4.1. Street andnumber/PO box:.... 17MIRZASHAFI STREET, OLD CITY
  3.1.4.2. Place and postal code: BAKU AZ1095
  3.1.4.3. Country: AZERBAIJAN
  3.1,5 Email (if available): ftafatf-ta.net

  Second Respondent
  3.2.1. Surname and given name(s) / name of company or organisation: WOODBLADE
 LIMITED
 3,2.2 Identification number (if applicable and available)
 3.2.3. Date (dd/mm/yyyy) and place of birth: COMPANY REGISTERED IN CYPRUS......
 3.2.4. Address:
 3.2.4.1. Street and number/PO box: PATRICIAN CHAMBERS, 332 AGIOU ANDREOU
 STREET 3035
 3.2.4.2. Place and postal code: LIMASSOL PO 50X545443
 5.2.4.3. Country: CYPRUS
 3.2.5 Email (if available): fta@f-ta.net



                                       Page 1 of4


                                                                                               39
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 72 of 74




       Third Respondent
       3.3.1. Surname and given name(s) / name of company or organisation: COTOR
       INVESTMENT SA
       3.3.2 Identification number (if applicable and if available)
       3.3.3. Date (dci/mm/yyyy) mid place of birth: COMPANY REGISTERED IN PANAMA
       3.3.4. Address:
       3.3.4.1. Street and numbcr/PO box: C/O ANZOLA ROBLES & ASODIADOS, CREDITCORP
       BANK PLAZA, 26TH FLOOR, NICANOR DE 0BARRIO AVENUE, BOTH STREET
   3.3.4.2. Place and postal code:.. PO BOX 0832-2325, PANAMA CITY
   3.3.4.3. Country: REPUBLIC OF PANAMA
   3.3,5 Email (if available): lla@f-ta.net

   Fourth Respondent
   3.4.1. Surname and given mme(s) / name of company or organisation: GUBO1
   ESTABLISHMENT
   3.4.2 Identification number (if applicable and if available): 0002.532,781-9
   3.4.3. Date (dd/mm/yyyy) and place of birth: LIECHTENSTEIN ANSTALT REGISTERED
   21 OCTOBER 2016
   3.4.4. Address:
   3.4.4.1. Street and number/PO box: WAtPART TRUST, ZOLLSTRASSE 2
   3.4.4.2. Place and postal code: 9490 VADUZ
   3A.4.3. Country: LIECHTENSTEIN
   3.4.5 Email (if available): fta@f-ta.net

  Fifth Respondent                                           ■
   3.5.1. Surname and given name(s) /name of company or organisation: QIIBO 2
   ESTABLISHMENT
   3.5.2 Identification number (if applicable and if available): 0002.532.775-5
  3.5.3. Date, (dd/mm/yyyy) and place of birth: LIECHTENSTEIN ANSTALT REGISTERED
  21 OCTOBER 2016
  3.5.4. Address:
  3.5.4.1. Street and number/PO box: W.ALPARTTRUST, ZOLLSTRASSE 2
  3.5.4.2. Place and postal code: 9490 VADUZ
  3.5.4.3. Country: LIECHTENSTEIN
  3.5.5 Email (if available): .fta@f-ta.net

  4. THE JUDGMENT

 4.1      Date of the judgment: 15/12/2016 & 20/12/2016

 4.2      Reference number of the judgment: FD13D05340 / [2016] BW1TC 3234 (Fam)

 4.3      The judgment was given in default of appearance:

 4.3,2 YES -please indicate the date on which the document instituting the proceedings was
       served on the defendant:




                                         Page 2 of 4
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 73 of 74



               Served on Dcfenclant/Responden t on 23 December 2013 (& lie submitted to the jurisdiction

               on 18 June 20.15 but did not attend the final hearing or provide financial disclosure ~ please

              see Judgments)


              Served on Second Respondent on 25 October 20.16 and 8 November 201.6


              Served on Third Respondent on 25 October 2016 and 8 November 2016


              Served on the Fourth Respondent on 25 October 2016 and 8 November 2016


              Served on the Fifth Respondent on 25 October 2016 and 8 November 2016


    4.4       The Judgment is enforceable in the Member S tate of origin without any further
              conditions having to be nlet:

   4.1.1      YES ON 20/12/20.16

   4.5   As at the date of issue of th certificate, the judgment has been served on tire
   defendants):

   4.5.2 Not to the knowledge of the court

   4.6       Terms of Judgment and interest

   4.6.1     Judgment on a monetary claim

  4.6.1.1 Short description of the subject-matter of the case: FINANCIAL RELIEF ON
  DIVORCE

  4.6.1.2 The court-has ordered:
  FARKHAD AKHMEDOV, COTOR INVESTMENT SA, QUBO 1 ESTABLISHMENT
  AND QUBO 2 ESTABLISHMENT to make payment to TATIANA AKHMEDOVA

  4.6.1.2.1        If more than one person has been held liable for one and the same claim, the
                   whole amount may be collected from any one of them:

 4.6.1.2.1.1      YES

 4.6.1.3           POUNDS STERLING (GBP)

 4.6.L4           Principal amount

 4.6.1.4.1        Amount to be paid In one sum: £350,000,000 (of which £224,430,508
                  amounts to maintenance) by 4pm on 06/01/2017

 4.6.1.5.1        Interest:


                                                Page 3 of4

                                                                                                                1
                                                                                                                    41
Case 4:18-mc-03504 Document 1-2 Filed on 12/11/18 in TXSD Page 74 of 74



    4.6.15.1.2     SPECIFIED IN THE JUDGMENT AS FOLLOWS: 8% PER ANNUM
                   FROM 06/01/2017

   4.7             Costs

   4.7.1           POUNDS STERLING (GBP)

   4.7.2           The following psi:son(s) against whom enforcement is sought has/have been
                   ordered to bear the costs:

   4.7.2.I.      Surname and given name(s) / name of company or organisation: FARICHAD
                   AKHMEDOV, COTOR INVESTMENT SA, QUBO 1 ESTABLISHMENT
                   AND QUBO 2 ESTABLISHMENT

  4.7.2.2          If more than one person has been ordered to bear the costs, the whole amount
                   may be collected from any one of them:

  4.7.2.2.1       Yes

  4.7.3           The costs of which recovery is sought are as follows:

  4.7.3.3         Liability for the costs has been, determined in the judgment and the exact
                  amounts are as follows: £.1,096,971

  4.7.3.3.1       Court fees: £850

  4.7.3.3.2      Lawyers fees £1,096,121

 4.7.4           Interest on costs

 4.7.4.2.2       Rate: 8%

 4.7.4.2.2.1     Interest due from 06/01/2017 UNTIL PAYMENT


 Done at: THE ROYAL COURTS OF JUSTICE, LONDON mi 20/12/2016
 (tld/min/yyyy)




                                           Page 4 of 4



                                                                                                  1
                                                                                                      4
